Exhibit 10.14

MINERALS TECHNOLOGIES INC.
HEALTH AND WELFARE PLAN
(Effective April 1, 2003 and Amended and Restated as of January 1, 2006)

July 2006

--------------------------------------------------------------------------------



MINERALS TECHNOLOGIES INC.
HEALTH AND WELFARE PLAN

(Effective April 1, 2003 and Amended and Restated as of January 1, 2006)

TABLE OF CONTENTS       INTRODUCTION   1   ARTICLE I. Definitions   2          
         1.1.   ADA   2                    1.2.   Affiliate   2                
   1.3.   Benefit Component   2                    1.4.   Benefits   3          
         1.5.   Board   3                    1.6.   Cafeteria Program   3      
             1.7.   Claims Processor   3                    1.8.   COBRA   3    
               1.9.   Code   3                    1.10.   Collective Bargaining
Agreement   3                    1.11.   Company   3                    1.12.  
Dependent   3                    1.13.   DOL   3                    1.14.  
Effective Date   3                    1.15.   Eligible Employee   3            
       1.16.   Employee   3                    1.17.   Employee Plan
Contributions   4                    1.18.   Employer   4                  
 1.19.   Employer Plan Contributions   4                    1.20.   ERISA   4  
                 1.21.   FMLA   4                    1.22.   HIPAA   4          
         1.23.   HMO   4                    1.24.   Participant   4            
       1.25.   Plan Administrator   4                    1.26.   Plan Year   4  
                 1.27.   Retiree   4                    1.28.   Service Provider
  4                    1.29.   Third Party Administrator   5                  
 1.30.   USERRA   5                    1.31.   Welfare Plan   5                
   1.32.   Welfare Plan Committee   5


--------------------------------------------------------------------------------



ARTICLE II. Participation   5                    2.1.    Participation   5      
             2.2.    Cessation of Participation   6                    2.3.  
 Continuation Coverage   6   ARTICLE III. Contributions   6                  
 3.1.    Employer Plan Contributions   6                    3.2.    Employee
Plan Contributions   6   ARTICLE IV. Benefits   6                    4.1.  
 Provision of Benefits   6   ARTICLE V. Claims, Claims Procedure, Appeals, and
Payment   7                    5.1.    Claims   7                    5.2.  
 Claims Procedure   7                    5.3.    Claims Procedure, All Other
Benefits   15                    5.4.    Notices   16                    5.5.  
 Evidence   16                    5.6.    Payment   17                    5.7.  
 Coordination of Benefits   17                    5.8.    Proof of Loss   17    
               5.9.    Nonassignment   17                    5.10.  
 Government-Provided Benefits   17                    5.11.    Receipt and
Release of Information   17                    5.12.    Subrogation   18        
           5.13.    Right of Recovery   18   ARTICLE VI. Purpose and Funding  
18                    6.1.    Purpose   18                    6.2.    Funding
Policy   18   ARTICLE VII. Adoption of Welfare Plan by Participating Employer  
19                    7.1.    Adoption by Subsidiary or Affiliate   19          
         7.2.    Termination of Participation   19                    7.3.  
 Contributions and Liabilities   19                    7.4.    Actions,
Approvals and Notification   19                    7.5.    Rights   20          
         7.6.    Successor   20   ARTICLE VIII. Plan Administration   20        
           8.1.    Allocation of Plan Administration Responsibilities   20      
             8.2.    Committee Membership   21                    8.3.  
 Committee Meetings   21                    8.4.    Fiduciary Duties   21


(ii)

--------------------------------------------------------------------------------



                   8.5.   Indemnification of Fiduciaries   22                  
 8.6.   Discretionary Power of Plan Administrator   22                    8.7.  
Miscellaneous   22   ARTICLE IX.   Amendment and Termination   22              
     9.1.   Amendment   22                    9.2.   Termination   23   ARTICLE
X. Miscellaneous   23                    10.1.   State of Jurisdiction   23    
               10.2.   Severability   23                    10.3.   Welfare Plan
Not An Employment Contract   23                    10.4.   Non-Transferability
of Interest and Facility of Payment   23                    10.5.   Mistake of
Fact   23                    10.6.   Cost of Administering the Welfare Plan   24
                   10.7.   Withholding for Taxes   24                    10.8.  
Bonding and Insurance   24                    10.9.   Nondiscrimination
Requirements   24                    10.10.   Prohibition on Compensation   24  
                 10.11.   No Vested Rights   24                    10.12.  
Titles and Headings   25                    10.13.   Tax Effects   25          
         10.14.   Continuation Coverage under COBRA or Other Applicable Law   25
                   10.15.   Procedures for Providing Certain Notices   25      
             10.16.   FMLA or USERRA Leaves of Absence   27                  
 10.17.   Qualified Medical Child Support Orders   27                    10.18.
  Entire Document   27   ARTICLE XI.   HIPAA Privacy   28                  
 11.1.   Definitions   28                    11.2.   Disclosure of Summary
Health Information   32                    11.3.   Disclosure of Protected
Health Information to the Company   32                    11.4.   Permitted Use
and Disclosure of Protected Health Information   32                    11.5.  
Required Uses and Disclosures of Protected Health Information   37              
     11.6.   Minimum Necessary   37                    11.7.   Employer
Certification and Responsibility   37                    11.8.   Employees with
access to Protected Health Information   38                    11.9.  
Limitations to Protected Health Information Access and Disclosure   39          
         11.10.   Noncompliance   39                    11.11.   Nondisclosure
of Protected Health Information by HMOs   40                    11.12.   Notice
to Employees   40                    11.13.   Policies and Procedures   40      
             11.14.   Hybrid Entity Designation   40                    11.15.  
Electronic Data Security Standards   41 APPENDIX A LIST OF BENEFIT COMPONENTS  
43 APPENDIX B PARTICIPATING EMPLOYERS   44


(iii)

--------------------------------------------------------------------------------



MINERALS TECHNOLOGIES INC.
HEALTH AND WELFARE PLAN

(Effective April 1, 2003 and Amended and Restated as of January 1, 2006)

INTRODUCTION

     Minerals Technologies Inc. established the Minerals Technologies Inc.
Health and Welfare Plan (hereinafter the “Welfare Plan”), effective April 1,
2003 to provide health and welfare benefits for the Eligible Employees, Retirees
and their Dependents of Minerals Technologies Inc. and participating Affiliates.
The Welfare Plan is hereby being amended and restated as of January 1, 2006. The
Welfare Plan includes and encompasses: (i) the Minerals Technologies Inc.
Cafeteria Program (the “Cafeteria Program”), which in turn includes the Premium
Conversion Program, Health Flexible Spending Account Program and Dependent Care
Assistance Program benefit components, covering Eligible Employees of Minerals
Technologies Inc.; and (ii) each of the individual plans, programs, insurance
contracts, and benefit components that are listed in Appendix A (collectively,
with the Cafeteria Program, hereinafter referred to as “Benefit Components”),
and the terms of each such Benefit Component are hereby incorporated into the
Welfare Plan by reference.

  THIS WELFARE PLAN, TOGETHER WITH EACH BENEFIT COMPONENT FORMING A PART OF THE
WELFARE PLAN, CONSTITUTES THE WRITTEN PLAN DOCUMENT FOR THE MINERALS
TECHNOLOGIES INC. HEALTH AND WELFARE PLAN.  

In the event that any term or provision in the Welfare Plan document is in
conflict with any of the terms or provisions of any Benefit Component, the terms
or provisions in the Welfare Plan document will govern. Where terms and
provisions specifically applicable to an individual Benefit Component are not
addressed in the Welfare Plan document, such terms and provisions as set forth
in such Benefit Component will govern.

     The Welfare Plan is designed to meet the applicable requirements of the
Code, ERISA, COBRA, HIPAA, the ADA, the FMLA, the USERRA, and any other
applicable law, including regulations and rulings issued pursuant to any such
laws, to the extent applicable to a Benefit Component. The Welfare Plan is
specifically designated as a welfare benefit plan under ERISA, and shall be
treated as a single welfare benefit plan for purposes of the reporting
requirements under Title I of ERISA. However, to the extent permitted by Title I
of ERISA, an Employer may elect to satisfy the summary plan description and
summary of material modifications requirements of ERISA separately with respect
to any one or more of the Benefit Components. Notwithstanding the foregoing,
each individual Benefit Component shall be subject to ERISA only to the extent
required by ERISA.

     Except as otherwise provided, each Benefit Component is a separate plan for
purposes of satisfying the nondiscrimination requirements of the Code. However,
each Benefit Component which is a self-insured group health plan (if any),
together with any HMO coverage that is

--------------------------------------------------------------------------------



offered in lieu of coverage under any such Benefit Components, shall constitute
a single plan for purposes of the nondiscrimination requirements of Section
105(h)(2) of the Code. It is intended that all applicable nondiscrimination
requirements of the Code be satisfied, including all requirements under Code
Sections 79, 105(h), and 125.

     The Welfare Plan is maintained for the exclusive benefit of Eligible
Employees and/or any of their eligible Dependents.

     The general provisions of the Welfare Plan shall apply only to Eligible
Employees and Retirees of an Employer who are Participants as defined in Article
I. Provisions of any individual Benefit Component shall apply only with respect
to Participants who are eligible to receive Benefits under such Benefit
Component. The rights and Benefits, if any, of former Employees who are
Participants will be determined in accordance with the provisions of the Welfare
Plan as in effect on the date their employment terminated.

ARTICLE I.

Definitions

     Any terms that are used or separately defined in any Benefit Component
shall have the meaning set forth in such Benefit Component.

     Where required by the context, the noun, verb, adjective and adverb forms
of each defined term includes any of its other forms and the singular includes
the plural and the plural includes the singular. “He,” “him” and “his” include
“she,” “her” and “hers.”

     The following terms used in the Welfare Plan shall have the following
meanings:

  1.1.     

ADA. The Americans with Disabilities Act of 1990, as amended.

    1.2.     

Affiliate. Any corporation, partnership or other entity which is:

      (a)     

a member of a “controlled group of corporations” (as that term is defined in
Code Section 414(b)) of which the Company is a member;

      (b)     

a member of any trade or business under “common control” (as that term is
defined in Code Section 414(c)) with the Company;

      (c)     

a member of an “affiliated service group” (as that term is defined in Code
Section 414(m)) which includes the Company; or

      (d)     

any other entity required to be aggregated with the Company pursuant to U.S.
Department of Treasury regulations issued under Code Section 414(o).

 

     1.3. Benefit Component. The Cafeteria Program and each of the individual
plans, programs, insurance contracts, and benefit components that are part of
the Welfare Plan, as listed in Appendix A. Existing Benefit Components may be
discontinued or amended, in whole or in

-2-

--------------------------------------------------------------------------------



part, and new Benefit Components may be added, at any time by the Welfare Plan
Committee or the Board.

     1.4. Benefits. The benefits provided to Participants under any Benefit
Component, as listed in the schedule of benefits for such Benefit Component or
in one or more other written documents approved by the Welfare Plan Committee or
the Board, with respect to such Benefit Component.

     1.5. Board. The Board of Directors of Minerals Technologies Inc.

     1.6. Cafeteria Program. The Minerals Technologies Inc. Cafeteria Program,
as it may be amended from time to time.

     1.7. Claims Processor. Any person or entity appointed by the Plan
Administrator to process claims in accordance with Article V hereof.

     1.8. COBRA. The Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, including any applicable regulations and/or rulings issued thereunder.

     1.9. Code. The Internal Revenue Code of 1986, as amended, including any
applicable regulations and/or rulings issued thereunder.

     1.10. Collective Bargaining Agreement. An agreement between an Employer and
a collective bargaining unit which sets forth the terms and conditions governing
the employment of those Employees who are represented by such collective
bargaining unit.

     1.11. Company. Minerals Technologies Inc.

     1.12. Dependent. Any individual who meets the applicable definition of
“dependent” under any Benefit Component(s), but then only with respect to such
Benefit Component(s).

     1.13. DOL. The United States Department of Labor.

     1.14. Effective Date. April 1, 2003.

     1.15. Eligible Employee. Eligible Employee shall mean, (a) with respect to
any Employee whose terms of employment are governed by a Collective Bargaining
Agreement, any such Employee who meets the applicable eligibility requirements
as set forth under such Collective Bargaining Agreement and (b) with respect to
any Employee whose terms of employment are not governed by a Collective
Bargaining Agreement, any such Employee who meets the applicable eligibility
requirements under any Benefit Component(s), but then only with respect to such
Benefit Component(s).

     1.16. Employee. Any person who is a full-time employee of an Employer who
is paid from sources within the United States, or a part-time employee of an
Employer who works at least 20 hours per week and who is paid from sources
within the United States. The term “Employee” shall not include any person who
performs services for an Employer under an agreement or arrangement (which may
be written, oral and/or evidenced by such Employer’s

-3-

--------------------------------------------------------------------------------



payroll practice) with the individual or with another organization that provides
the services of the individual to such Employer, pursuant to which the person is
treated as an independent contractor or otherwise treated as an employee of any
entity other than an Employer, irrespective of whether the individual is treated
as an employee of such Employer under common law employment principles.

     1.17. Employee Plan Contributions. The contributions, if any, made by a
Participant in accordance with any Benefit Component.

     1.18. Employer. Minerals Technologies Inc., and any of its subsidiaries or
Affiliates, that, with the consent of the Board, adopts the Welfare Plan in
accordance with Article VII hereof, and any organization that is a successor
thereto.

     1.19. Employer Plan Contributions. The contributions, if any, made by an
Employer in accordance with Section 3.1.

     1.20. ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

     1.21. FMLA. The Family and Medical Leave Act of 1993, as amended.

     1.22. HIPAA. The Health Insurance Portability and Accountability Act of
1996, as amended.

     1.23. HMO. A health maintenance organization.

     1.24. Participant. An Eligible Employee or Retiree who meets the
requirements of Section 2.1 or a Dependent.

     1.25. Plan Administrator. The Welfare Plan Committee appointed by the Board
pursuant to Article VIII. Certain administrative functions with respect to the
Welfare Plan may be delegated to any other person, persons, or entity, including
a Third Party Administrator or Claims Processor, in accordance with reasonable
procedures established by the Welfare Plan Committee.

     1.26. Plan Year. The twelve-month period beginning January 1st and ending
on the following December 31st.

     1.27. Retiree. A former Employee of an Employer who was hired by an
Employer before January 1, 2004, and who completes at least fifteen (15) “years
of creditable service” after the attainment of age 40. For purposes of the
foregoing, years of creditable service shall have the meaning set forth in the
Minerals Technologies Inc. Retirement Plan.Service Provider. Any insurance
company, HMO, point of service provider (“POS”), Preferred Provider Organization
(“PPO”), physician, hospital, or any other service provider who provides, or is
obligated to provide, pursuant to a contractual arrangement with the Welfare
Plan or any Employer, Benefits under any plan, program, insurance contract, or
benefit component that is part of the Welfare Plan.

-4-

--------------------------------------------------------------------------------



     1.29. Third Party Administrator. Any individual or entity appointed to
assist in the administration of the Welfare Plan, or any Benefit Component, in
accordance with such written agreement as may be entered into between the Plan
Administrator and such Third Party Administrator.

     1.30. USERRA. The Uniformed Services Employment and Reemployment Rights Act
of 1994, as amended.

     1.31. Welfare Plan. This Minerals Technologies Inc. Health and Welfare
Plan, including any Benefit Component that is a part of the Welfare Plan, as it
may be amended from time to time.

     1.32. Welfare Plan Committee. The committee established under Article VII.

ARTICLE II.

Participation

     2.1. Participation. An Eligible Employee or Retiree shall be eligible to
participate in the Welfare Plan: (a) on the Effective Date, to the extent that
he participated in, or was eligible to participate in one of more of the Benefit
Components forming a part of the Welfare Plan on such date; or (b), if he
becomes a Participant after the Effective Date, in accordance with the
following:

  (i) with respect to an Eligible Employee and with respect to any Benefit
Component providing medical or dental Benefits, on the first date of employment
with an Employer;           (ii) with respect to an Eligible Employee and with
respect to any Benefit Component providing Benefits other than medical or dental
Benefits, on the earliest date that he becomes eligible for such Benefits in
accordance with the eligibility and participation provisions contained in at
least one of any such Benefit Components or one or more other written documents
approved by the Welfare Plan Committee or the Board with respect to such Benefit
Component, but then only with respect to such Benefit Component(s); or          
(iii) with respect to a Retiree and with respect to any Benefit Component
providing retiree medical benefits, as of the first day he is no longer an
Employee; provided, however, that such individual participated or was eligible
to participate in the Welfare Plan immediately before his retirement.  

     Participation in the Welfare Plan shall be contingent upon participation in
any such Benefit Component(s), and upon receipt by the Plan Administrator of
such applications, consents, proofs of birth or marriage, school attendance,
elections, beneficiary designations, proof of reimbursable expenses, proof of
disability and/or other documents and information as may be prescribed by the
Plan Administrator, in its discretion, or by any Benefit Component.

     An Eligible Employee who does not timely elect coverage under any Benefit
Component shall be deemed to have elected individual coverage under a Benefit
Component providing

-5-

--------------------------------------------------------------------------------



medical benefits, and shall be deemed to have waived participation in all other
Benefit Components. A Retiree who does not timely elect initial coverage under
any Benefit Component providing retiree medical care shall forfeit the right to
enroll in any Benefit Component providing retiree medical care. If a Retiree
ceases to participate in all Benefit Components providing retiree medical
coverage the Retiree shall never be allowed to participate in, re-enter or be
reinstated into any Benefit Component providing retiree medical coverage.
Eligible Dependents will participate in the Welfare Plan to the extent provided
in, and in accordance with the provisions of, the applicable Benefit Component.
A Participant shall be deemed conclusively, for all purposes, to have consented
to the terms and provisions of the Welfare Plan and any Benefit Component(s) to
the extent of his participation thereunder.

     2.2. Cessation of Participation. Subject to Section 2.3, participation of a
Participant generally will terminate as of the date such Participant no longer
is an Eligible Employee or Dependent, or in accordance with the terms and
provisions of any Benefit Component. Notwithstanding the immediately preceding
sentence or any provision of the Welfare Plan to the contrary, participation of
a Participant who is a Retiree, or eligible Dependent of a Retiree, may be
extended in accordance with the terms of any Benefit Component that provides
Benefits to such Retiree, or eligible Dependent of such Retiree; provided,
however, except as provided in Section 2.3, nothing herein or therein shall
represent a contractual obligation of the Company or the other Benefit Component
providers to continue to maintain the Welfare Plan or any Benefit Component,
respectively, for, or provide a level of coverage for, any Eligible Employee,
Retiree or any group thereof or Dependents thereof.

     2.3. Continuation Coverage. The term “Participant” shall include any former
Participant who remains covered under a Benefit Component that is subject to
COBRA, the FMLA, the USERRA, or other similar applicable law, pursuant to the
continuation coverage provisions of such Benefit Component.

ARTICLE III.

Contributions

     3.1. Employer Plan Contributions. Any Employer who has adopted the Welfare
Plan in accordance with the provisions of Article VII hereunder agrees to
contribute such amounts as are required to fund any self-funded Benefit provided
hereunder, or to pay any premium, fee, expense, or other amount required from an
Employer under the terms of any Benefit Component.

     3.2. Employee Plan Contributions. Participants must pay any premium, fee,
expense, co-pay, or other amounts required under the terms of any Benefit
Component in order to receive Benefits under such Benefit Component.

ARTICLE IV.

Benefits

     4.1. Provision of Benefits. Each Participant shall be entitled to the
Benefits set forth in any applicable schedule of benefits or in one or more
other written documents approved by the

-6-

--------------------------------------------------------------------------------



Welfare Plan Committee or the Board with respect to any Benefit Component(s) in
which he is a Participant, and for which Benefits he is eligible by virtue of
his employment or former employment with an Employer, but only with respect to
such Benefit Component(s) and only to the extent it is determined under the
applicable Benefit Component that he has satisfied all of the conditions
precedent to his receiving such Benefits. All Benefits under a Benefit Component
shall be payable or provided under such Benefit Component only if such Benefits
relate to periods in which a Participant has elected to participate in such
Benefit Component (if applicable). All such Benefits shall be legally
enforceable to the extent required by the Code, ERISA and other applicable law.

ARTICLE V.

Claims, Claims Procedure, Appeals, and Payment

     5.1. Claims. A claimant (“Claimant”) must file a claim for Benefits on a
form prescribed by the Claims Processor or Plan Administrator (such terms are
used interchangeably throughout this Article V), or as set forth in any Benefit
Component. The claim form must be completed in its entirety, including all
information and reports from doctors and hospitals (if applicable), plus any
proof of claim requirements established by the Claims Processor, Plan
Administrator, or as set forth in any such Benefit Component. A claim will be
considered filed for purposes of this Section 5.1 when a properly completed
claim form and all additional materials necessary to process the claim are
received by the Claims Processor or Plan Administrator, as applicable.

     For purposes of this Article V, a claim filed with or received by a Claims
Processor shall be deemed to have been filed with or received by the Plan
Administrator or the Welfare Plan, as applicable, and any notice or notification
(including notice or notification of an Adverse Benefit Determination) provided
to a Claimant by a Claims Processor shall be deemed to have been provided by the
Plan Administrator or the Welfare Plan, as applicable.

     5.2. Claims Procedure. The procedures set forth in this Section 5.2 shall
apply to claims with respect to Benefit Components providing group health
insurance benefits or group disability insurance benefits (i.e., the (i)
Minerals Technologies Inc. Group Benefit Program, (ii) Minerals Technologies
Inc. Retiree Medical Program; (iii) Minerals Technologies Inc. Group Dental
Program, (iv) Minerals Technologies Inc. Cafeteria Program, and (v) Minerals
Technologies Inc. Group Long-Term Disability Program, except to the extent that
any such Benefit Component(s) utilizes a claims and appeals procedure that is
more favorable to Participants than the claims and appeals procedure set forth
in this Section 5.2, in which case such claims and appeals procedure shall
supercede the claims and appeals procedure set forth in this Section 5.2;
provided, that such claims and appeals procedure complies with applicable law,
including the applicable DOL regulations.

     For purposes of this Section 5.2, the following definitions shall apply:

     (a) Adverse Benefit Determination. “Adverse Benefit Determination” means
any of the following: a denial, reduction or termination of, or a failure to
provide or make payment (in whole or in part) for, a Benefit, including any such
denial, reduction or termination or failure to

-7-

--------------------------------------------------------------------------------



provide or make payment that (i) is based on a determination of eligibility to
participate in the Welfare Plan or any applicable Benefit Component; (ii)
results from the application of any utilization review; or (iii) is due to a
failure to cover an item or service for which Benefits are otherwise provided
because such item or service is determined to be experimental or
investigational, or not medically necessary or appropriate.

     Solely with respect to a Concurrent Care Claim, in the event that the
Welfare Plan or applicable Benefit Component has approved an ongoing course of
treatment to be provided over a period of time, or a specific number of
treatments, “Adverse Benefit Determination” also means any termination of such
course of treatments prior to the end of the prescribed course of such
treatments, or reduction of the specific number of treatments below the number
originally approved (other than as a result of an amendment to, or the
termination of, the Welfare Plan or applicable Benefit Component).

     (b) Concurrent Care Claim. A “Concurrent Care Claim” is any claim under a
Benefit Component providing group health insurance Benefits in which the Welfare
Plan, or applicable Benefit Component, has approved an ongoing course of
treatment to be provided over a period of time, or a specific number of
treatments, and either (i) the Welfare Plan or applicable Benefit Component now
seeks to reduce or terminate the course of treatment (other than by amendment or
termination of the Welfare Plan or applicable Benefit Component), or to reduce
the specific number of treatments; or (ii) the Claimant requests an extension of
such course of treatment, or to increase the specific number of treatments,
subsequent to the initial approval of the original course of treatment, or
specific number of treatments.

     (c) Disability Claim. A “Disability Claim” is any claim for disability
benefits under the applicable Benefit Component(s).

     (d) Health Care Professional. A “Health Care Professional” means a
physician or other health care professional licensed, accredited, or certified
to perform specified health services consistent with state law.

     (e) Pre-Service Claim. A “Pre-Service Claim” is any claim under a Benefit
Component providing group health insurance Benefits that requires approval, or
pre-authorization, of the Benefit in advance of obtaining medical care.

     (f) Post-Service Claim. A “Post-Service Claim” is any claim under a Benefit
Component providing group health insurance Benefits that is not a Pre-Service
Claim, and that involves payment or reimbursement for a health care Benefit that
has already been provided.

     (g) Urgent Care Claim. An “Urgent Care Claim” is any claim under a Benefit
Component providing group health insurance Benefits with respect to which a
delay in making a determination: (i) could seriously jeopardize a Claimant’s
life or health, or his ability to regain maximum function; or (ii) in the
opinion of a physician with knowledge of the Claimant’s medical condition, would
subject the Claimant to severe pain that cannot be adequately managed without
the care or treatment. An Urgent Care Claim also includes any claim that a
physician with knowledge of the Claimant’s medical condition determines is a
claim involving urgent care.

     Initial Claims.

-8-

--------------------------------------------------------------------------------



     The Plan Administrator must provide a Claimant with written or electronic
notification of any Adverse Benefit Determination, written in a manner
calculated to be understood by the Claimant and within the time frames set forth
in this Section 5.2. The Plan Administrator must provide notification to a
Claimant orally within the time frames set forth in this Section 5.2, in which
case written or electronic notification shall be furnished to such Claimant
within three (3) days following such oral notification.

     The notification with respect to an Adverse Benefit Determination under a
Benefit Component providing group health or disability insurance benefits must
set forth clearly, in language calculated to be understood by the Claimant:

     (i) the specific reason(s) for the Adverse Benefit Determination;

     (ii) references to the specific Welfare Plan, or any Benefit Component,
provisions on which the Adverse Benefit Determination is based;

     (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

     (iv) a description of the Welfare Plan’s claims review procedures and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an Adverse Benefit Determination on review;

     (v)

   (A) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the Adverse Benefit Determination, either the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Benefit Determination, and that a copy of such rule,
guideline, protocol, or other similar criterion will be provided free of charge
to the Claimant upon request; or            (B) if the Adverse Benefit
Determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Welfare Plan to the
Claimant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request; and  

     (vi) solely with respect to an Urgent Care Claim, a description of the
Welfare Plan’s expedited review process with respect to such claims.

     Urgent Care Claims. Upon its receipt of an Urgent Care Claim, the Plan
Administrator must notify the Claimant of its determination (whether or not such
determination is an Adverse Benefit Determination) as soon as possible, but in
no case later than seventy-two (72) hours after its receipt of such Urgent Care
Claim, unless the Claimant does not provide sufficient information to determine
whether, or to what extent, Benefits are covered or payable under the Welfare
Plan. In that instance, the Plan Administrator must notify the Claimant as soon
possible, but in no case later than twenty-four (24) hours after its receipt of
such Urgent Care Claim, of the

-9-

--------------------------------------------------------------------------------



specific information necessary to properly complete such Urgent Care Claim. The
Claimant must be given a reasonable amount of time to provide the specified
information, depending on the circumstances, but in no case less than
forty-eight (48) hours after his having been so notified. The Plan Administrator
must notify the Claimant of its determination as soon as possible, but in no
case later than forty-eight (48) hours after the earlier of (i) the Plan
Administrator’s receipt of the specified information; or (ii) the end of the
period afforded to the Claimant to provide the additional specified information.

     Pre-Service Claims. A Claimant must be notified of the Welfare Plan’s
decision regarding his Pre-Service Claim within a reasonable time (appropriate
to the medical circumstances), but in no case later than fifteen (15) days after
the Plan Administrator’s receipt of such Claimant’s Pre-Service Claim. The Plan
Administrator may extend the initial fifteen-day period for up to an additional
fifteen (15) days in the event that there are matters beyond its control, in
which case the Plan Administrator must notify the Claimant prior to the
expiration of the initial fifteen-day period of the circumstances requiring the
extension, and the date on which the Welfare Plan expects to make its decision.
If such an extension is necessary because the Claimant failed to submit the
information required to make a determination, the notice must describe the
specific information required. The Claimant must have at least forty-five (45)
days from his receipt of such notice to provide the specified information.

     If a Claimant fails to follow the Welfare Plan’s procedures for filing a
Pre-Service Claim, such Claimant must be notified as soon as possible, but in no
case later than five (5) days (twenty-four (24) hours in the case of a
Pre-Service Claim that also qualifies as an Urgent Care Claim) following the
Plan Administrator’s receipt of such Claimant’s claim, that his claim has been
improperly filed, and must be provided with a description of the proper
procedures for filing his Pre-Service Claim. Such notice may be given orally,
unless the Claimant or his authorized representative specifically has requested
written notification. This paragraph must apply only where such improper filing
occurred with respect to (i) a communication by a Claimant or his authorized
representative that is received by a person or organizational unit customarily
responsible for handling benefits matters; and (ii) is a communication that
names a specific Claimant, medical condition or symptom, and a specific
treatment, service, or product for which approval is requested.

     Post-Service Claims. In the event of an Adverse Benefit Determination with
respect to a Post-Service Claim, a Claimant must be notified of the Welfare
Plan’s decision within a reasonable time period, but in no case later than
thirty (30) days after its receipt of the Post-Service Claim. Such thirty-day
period may be extended for up to an additional fifteen (15) days if the Plan
Administrator determines that such an extension is necessary for reasons beyond
the Welfare Plan’s control, in which case the Claimant must be notified, prior
to the end of the initial thirty (30) day period, of the circumstances requiring
the extension, and the date on which the Welfare Plan expects to make a
decision. If such extension is necessary because the Claimant failed to submit
the information required to make a determination, the notice must describe the
specific information required, in which case the Claimant must have at least
forty-five (45) days from his receipt of the notice to provide the specified
information.

     Concurrent Care Claims. The Plan Administrator must notify the Claimant of
an Adverse Benefit Determination with respect to a Concurrent Care Claim
sufficiently in advance

-10-

--------------------------------------------------------------------------------



of the termination of pre-approved course of treatment, or reduction in the
specific number of treatments, to allow such Claimant to appeal the Adverse
Benefit Determination and obtain a determination upon review with respect to
such Adverse Benefit Determination prior to such termination or reduction.

     A Claimant’s request to extend a course of treatment beyond the prescribed
period of time, or the specific number of pre-approved treatments, that also
qualifies as an Urgent Care Claim must be decided as soon as possible , taking
into account the medical exigencies. The Plan Administrator must notify such
Claimant of its determination (whether or not such determination is an Adverse
Benefit Determination) within twenty-four (24) hours after its receipt of the
claim; provided that such claim is made at least twenty-four (24) hours prior to
the expiration of the prescribed course of treatment, or specific number of
pre-approved treatments.

     Disability Claims. With respect to a Disability Claim, the Plan
Administrator must notify the Claimant of an Adverse Benefit Determination
within a reasonable time period, but in no event later than forty-five (45) days
after the Welfare Plan’s receipt of the claim. This period may be extended for a
period of up to thirty (30) days if the Plan Administrator determines that such
an extension is necessary due to matters beyond the control of the Welfare Plan;
provided that the Claimant is notified prior to the expiration of the initial
forty-five (45) day period of the circumstances requiring the extension, and the
date by which the Welfare Plan expects to render a decision. If, prior to the
end of the first thirty (30) day extension period, the Plan Administrator
determines that, due to matters beyond the control of the Welfare Plan, a
decision cannot be rendered within such thirty (30) day extension period, the
period for making the determination may be extended for up to an additional
thirty (30) days; provided that the Plan Administrator notifies the Claimant,
prior to the expiration of the initial thirty (30) day period, of the
circumstances requiring the extension, and the date on which the Welfare Plan
expects to render a decision. Such notification must explain the standards on
which entitlement to a Benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve such
issues. A Claimant must have at least forty-five (45) days to provide the
additional specified information.

     Appeals of Adverse Benefit Determinations.

     A Claimant who wishes to appeal an Adverse Benefit Determination with
respect to his claim must file such appeal with the Plan Administrator in
writing within one hundred eighty (180) days following such Claimant’s receipt
of the notification with respect to his initial Adverse Benefit Determination.

     Within the time frames set forth for each specific type of claim set forth
below, the Plan Administrator must notify the Claimant of the Welfare Plan’s
decision on such appeal. A claimant may submit written comments, documents,
records and other information relating to his claim. Such Claimant is entitled
to be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his claim.
For purposes of this Section 5.2, a document, record or other information shall
be considered relevant to a Claimant’s claim if such document, record or other
information (i) was relied upon in making the Adverse Benefit Determination;
(ii) was submitted, considered, or generated in the course of making the Adverse
Benefit Determination, irrespective of whether or not it was relied

-11-

--------------------------------------------------------------------------------



upon in making such Adverse Benefit Determination; (iii) demonstrates compliance
with the administrative processes and safeguards that ensure that determinations
are made in accordance with governing Welfare Plan documents and that where
appropriate, Welfare Plan provisions have been applied consistently; or (iv)
constitutes a statement of policy or guidance with respect to the Welfare Plan
concerning the denied treatment option or Benefit for the Claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
Adverse Benefit Determination.

     The review of such Claimant’s appeal of the Adverse Benefit Determination
must take into account all comments, documents, records, and other information
submitted by the Claimant relating to his claim, without regard to whether such
information was submitted or considered in the making of the initial Adverse
Benefit Determination. The decision on review must not afford deference to the
initial Adverse Benefit Determination, and will be conducted by an appropriate
named fiduciary of the Welfare Plan who is neither the individual who made the
initial Adverse Benefit Determination, nor a subordinate of such individual. In
deciding an appeal of any Adverse Benefit Determination that is based in whole
or in part on medical judgment, including determinations with regard to whether
a particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, the appropriate named fiduciary must
consult with a Health Care Professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. The
medical or vocational experts whose advice was obtained on behalf of the Welfare
Plan in connection with the Claimant’s Adverse Benefit Determination will be
identified, whether or not the advice was relied upon in making the Adverse
Benefit Determination. Any such Health Care Professional engaged for purposes of
a consultation must be an individual who is neither one of the individuals who
was consulted in connection with the initial Adverse Benefit Determination, nor
a subordinate of any such individual.

     A Claimant must be notified of the Welfare Plan’s benefit determination
upon review in writing or electronically. Notice of the decision with respect to
an Adverse Benefit Determination on review must set forth clearly, in a manner
to be understood by the Claimant:

     (i) the specific reason(s) for the Adverse Benefit Determination on review;

     (ii) reference to the specific Welfare Plan, or any Benefit Component,
provisions on which the Adverse Benefit Determination on review is based;

     (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for Benefits;

     (iv) a statement describing the Welfare Plan’s claims review procedures,
and the time limits applicable to such procedures, and the Claimant’s right to
obtain the information about such procedures, including a statement of a
Claimant’s right to bring a civil action under Section 502(a) of ERISA;

     (v)

-12-

--------------------------------------------------------------------------------



       (A) if an internal rule, guideline, protocol or other similar criterion
was relied upon in making the Adverse Benefit Determination on review, either
the specific rule, guideline, protocol, or other similar criterion; or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination on review, and that a
copy of such rule, guideline, protocol, or other similar criterion will be
provided free of charge to the Claimant upon request; or                (B) if
the Adverse Benefit Determination on review is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Welfare Plan to the Claimant’s medical circumstances, or a statement that
such explanation will be provided free of charge upon request; and  

     (vi) the following statement: “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

     Urgent Care Claims. With respect to an Urgent Care Claim, if a Claimant
appeals the Welfare Plan’s initial Adverse Benefit Determination with respect to
his claim, the Plan Administrator must notify the Claimant of the Welfare Plan’s
Benefit determination on review as soon as possible, taking into account the
medical exigencies, but not later than seventy-two (72) hours after receipt of
the Claimant’s request for review of an Adverse Benefit Determination by the
Welfare Plan.

     Expedited Review, Urgent Care Claims. Solely with respect to an Urgent Care
Claim, if a Claimant appeals the Welfare Plan’s initial Adverse Benefit
Determination with respect to his claim, an expedited review process must be
afforded such Claimant pursuant to which (i) the Claimant may submit, orally or
in writing, a request for an expedited appeal and (ii) all necessary information
must be transmitted between the Welfare Plan and the Claimant by telephone,
facsimile, or other available similarly expeditious method. The Plan
Administrator must notify such Claimant of the Welfare Plan’s determination on
appeal as soon as possible (depending on the medical circumstances), but in no
case later than seventy-two (72) hours after its receipt of the Claimant’s
appeal of the initial Adverse Benefit Determination.

     Pre-Service Claims. With respect to a Pre-Service Claim, if a Claimant
appeals the Welfare Plan’s initial Adverse Benefit Determination with respect to
his claim, the Plan Administrator must notify such Claimant of the Welfare
Plan’s decision with respect to the appeal of his Pre-Service Claim within a
reasonable time, appropriate to the medical circumstances. If the Benefit
Component provides for a single appeal of the Adverse Benefit Determination the
Claimant must be notified of the Welfare Plan’s decision on review no later than
thirty (30) days after its receipt of such Claimant’s appeal. If the Benefit
Component provides for two appeals of an Adverse Benefit Determination (A) the
Claimant must be notified of the Welfare Plan’s initial decision on review no
later than fifteen (15) days after its receipt of such Claimant’s appeal and (B)
if the Claimant appeals such initial decision on review, the Claimant must be
notified of the Welfare Plan’s subsequent decision on re-review no later than

-13-

--------------------------------------------------------------------------------



fifteen (15) days after the Welfare Plan’s receipt of the Claimant’s appeal of
the initial decision on review.

     Post-Service Claims. With respect to a Post-Service Claim, if a Claimant
appeals the Welfare Plan’s initial Adverse Benefit Determination with respect to
his claim, such Claimant must be notified within a reasonable time period of
such determination. With respect to Benefit Components which provide for a
single appeal of the Adverse Benefit Determination, the Claimant must be
notified of the Welfare Plan’s decision on review no later than sixty (60) days
after its receipt of such Claimant’s appeal. With respect to Benefit Components
which provide for two appeals of an Adverse Benefit Determination: (A) the
Claimant must be notified of the Welfare Plan’s initial decision on review no
later than thirty (30) days after its receipt of such Claimant’s appeal and (B)
if the Claimant appeals such initial decision on review, he must be notified of
the Welfare Plan’s subsequent decision on re-review no later than thirty (30)
days after the Welfare Plan’s receipt of the Claimant’s appeal of the initial
decision on review. The number of appeals of an Adverse Benefit Determination
with respect to all Benefit Components are as set forth in each such Benefit
Component.

     Concurrent Care Claims. With respect to a Concurrent Care Claim, if a
Claimant appeals the Welfare Plan’s initial Adverse Benefit Determination with
respect to his claim, the Plan Administrator must notify such Claimant of the
Welfare Plan’s Benefit determination within a reasonable period of time, but not
later than sixty (60) days following receipt by the Welfare Plan of the
Claimant’s request for review, unless the Plan Administrator determines that
special circumstances (such as the need to hold a hearing, if applicable)
require an extension of time for processing the Concurrent Care Claim. If the
Plan Administrator determines that an extension of time for processing such
Concurrent Care Claim is required, written notice of the extension of time must
be furnished to the Claimant prior to the termination of the initial sixty (60)
day period. In no event shall such extension of time exceed a period of sixty
(60) days from the end of the initial sixty (60) day period. Notice of such
extension of time must indicate the special circumstances requiring the
extension of time, and the date by which the Welfare Plan expects to render the
determination on review.

     If, on appeal, a Concurrent Care Claim also qualifies as an Urgent Care
Claim, a Pre-Service Claim or a Post-Service Claim, an Adverse Benefit
Determination with respect to such claim must be treated as an Urgent Care
Claim, a Pre-Service Claim or a Post-Service Claim, as appropriate.

     Disability Claims. With respect to a Disability Claim, if a Claimant
appeals the Welfare Plan’s initial Adverse Benefit Determination with respect to
his claim, the Plan Administrator must notify such Claimant of the Welfare
Plan’s Benefit determination within a reasonable period of time, but not later
than forty-five (45) days following receipt by the Welfare Plan of the
Claimant’s request for review, unless the Plan Administrator determines that
special circumstances (such as the need to hold a hearing, if applicable)
require an extension of time for processing the Concurrent Care Claim. If the
Plan Administrator determines that an extension of time for processing such
Concurrent Care Claim is required, written notice of the extension of time must
be furnished to the Claimant prior to the termination of the initial forty-five
(45) day period. In no event shall such extension of time exceed a period of
forty-five (45) days from the end of the initial forty-five (45) day period.
Notice of such extension of time must indicate the

-14-

--------------------------------------------------------------------------------



special circumstances requiring the extension of time, and the date by which the
Welfare Plan expects to render the determination on review.

     5.3. Claims Procedure, All Other Benefits. The procedures set forth in this
Section 5.3 apply to claims with respect to Benefit Components providing
Benefits other than group health insurance benefits or group disability
insurance benefits (i.e., the Mineral Technologies Inc. Group Life, Supplemental
Life and Accidental Death and Dismemberment Program), except to the extent that
any such Benefit Component utilizes a claims and appeals procedure that is more
favorable to Participants than the claims and appeals procedure set forth in
this Section 5.3, in which case such claims and appeals procedure shall
supercede the claims and appeals procedure set forth in this Section 5.3;
provided, that such claims and appeals procedure complies with applicable law,
including the applicable DOL regulations.

     For purposes of this Section 5.3, an “Adverse Benefit Determination” is a
(i) denial, (ii) reduction or termination of a Benefit, or (iii) failure to make
a total payment for a Benefit. For purposes of the foregoing, any such (i)
denial, (ii) reduction or termination, or (iii) failure to provide or make a
total payment for a Benefit that is based upon eligibility is an “Adverse
Benefit Determination.”

     Initial Claims.

     The Plan Administrator must provide a Claimant with written or electronic
notification of any Adverse Benefit Determination, written in a manner
calculated to be understood by the Claimant and within the time frames set forth
in this Section 5.3. The Plan Administrator must notify the Claimant in writing
(which may be transmitted electronically) of its decision within ninety (90)
days of receipt of the application. If special circumstances require any
extension of time (not to exceed an additional ninety (90) days) for processing
the claim, the Plan Administrator must notify the Claimant in writing (which may
be transmitted electronically) of such extension prior to the expiration of the
initial ninety (90) day period.

     Any Adverse Benefit Determination with respect to a claim for Benefits
shall be stated in writing (which may be transmitted electronically) and shall
state clearly, in language calculated to be understood by the Claimant:

     (i) the specific reason(s) for the Adverse Benefit Determination;

     (ii) references to the specific provisions of the Welfare Plan, or any
Benefit Component, on which the Adverse Benefit Determination is based;

     (iii) a description of the additional material or information (if any) that
the claimant must provide to the Plan Administrator or Claims Processor in order
for the Plan Administrator or Claims Processor to reconsider the claim, and an
explanation of why such material or information is necessary; and

     (iv) a description of the appeals procedures under the Welfare Plan and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
Adverse Benefit Determination on review.

-15-

--------------------------------------------------------------------------------



     Appeals of Adverse Benefit Determinations.

     If a Claimant has received an Adverse Benefit Determination, he may appeal
the Adverse Benefit Determination within sixty (60) days following his receipt
of written notice thereof by submitting a request for review of the Adverse
Benefit Determination of the claim in writing to the Plan Administrator. The
Claimant also may submit written comments, documents, records and other
information relating to his claim for Benefits. A Claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, the
Welfare Plan document and all other documents, records and other information
that is relevant to such claim. The review of the Adverse Benefit Determination
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial Adverse Benefit
Determination.

     If a Claimant appeals in accordance with the foregoing, the Plan
Administrator or Claims Processor shall render its final decision, setting forth
the specific reasons therefore in writing (which may be transmitted
electronically), within sixty (60) days of its receipt of the request for
review, unless extenuating circumstances require an extension of time. If there
are such extenuating circumstances, written notice of such extension of time
shall be given to the Claimant prior to the expiration of the original sixty
(60)-day period, and a decision shall be rendered as soon as administratively
feasible, but not later than one hundred and twenty (120) days after receipt of
the initial request for review. The written notice of the Welfare Plan’s
decision upon review shall state clearly, in language calculated to be
understood by the Claimant:

     (i) the specific reason(s) for the Adverse Benefit Determination on appeal;

     (ii) reference to the specific provisions of the Welfare Plan, or any
Benefit Component, on which the Adverse Benefit Determination appeal is based;

     (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, the Welfare Plan
document and all documents, records and other information relevant to the claim;
and

     (iv) a statement describing the Claimant’s right to bring an action under
ERISA Section 502(a).

     5.4. Notices. Notices and documents relating to the Welfare Plan may be
delivered, or mailed via registered mail, postage prepaid, to the Plan
Administrator in care of the Vice President Organization and Human Resources,
Minerals Technologies Inc., 405 Lexington Avenue, New York, New York 10174-1901.
Any notice required under the Welfare Plan may be waived by the person entitled
to such notice.

     5.5. Evidence. Evidence required of anyone under the Welfare Plan may be
fulfilled by means of certificate, affidavit, or other documentation, or such
other information as the Welfare Plan Committee and/or Claims Processor shall
require under rules uniformly applicable.

     No legal action, grievance, or arbitration proceeding against the Welfare
Plan, an Employer, the Plan Administrator, a Claims Processor, or any other
person for the recovery of

-16-

--------------------------------------------------------------------------------



any claim may be commenced until the Welfare Plan’s claims procedures as set
forth in this Section have been exhausted.

     5.6. Payment. Unless specifically provided to the contrary under the terms
of any Benefit Component, payment of any claim will be made to the Participant
unless he has previously authorized payment to be made to a Service Provider. If
the Participant dies before all benefits have been paid, the remaining benefits,
if any, will be paid to the Participant’s estate or to any person or corporation
appearing to the Welfare Plan to be entitled to payment. Such payment will fully
discharge the Welfare Plan’s obligations with respect to that claim. If a
Participant is a minor, or otherwise not competent to give a valid receipt for
payment of any Benefit due him under the Welfare Plan and if no request for
payment has been received from a duly appointed guardian or other legally
appointed representative of that person, payment may be made directly to the
individual or institution that has assumed the custody or the principal support
of that person.

     5.7. Coordination of Benefits. If a Participant is covered under another
group medical plan, the payment of Benefits will be determined in accordance
with the rules in effect with respect to any applicable Benefit Component, as
stated in such Benefit Component or one or more written documents approved by
the Welfare Plan Committee or the Board with respect to such Benefit Component.

     5.8. Proof of Loss. Written proof of loss must be furnished to the Plan
Administrator or Claims Processor within two years, or such longer or shorter
period as may be provided under a particular Benefit Component, after the date
of the loss for which the claim is made, provided that the Welfare Plan, or
applicable Benefit Component, has not been terminated, or, if the Welfare Plan,
or applicable Benefit Component, has been terminated, within 90 days of such
termination (or, with respect to a Benefit Component, as otherwise provided in
such Benefit Components). Failure to furnish written proof of loss within that
time will neither invalidate nor reduce any claim if it is shown that it was not
reasonably possible to furnish written proof of loss within that time, provided
that such proof is furnished as soon as reasonably possible and in no event, in
the absence of legal incapacity, later than one year from the time proof is
otherwise required. Notwithstanding the foregoing, an individual claiming
Benefits must always comply with any applicable proof of loss or substantiation
of claims provisions or requirements contained in any applicable Benefit
Component.

     5.9. Nonassignment. Except for assignments of reimbursements payable for
coverage for hospital, surgical, or medical charges, or made pursuant to a
“qualified medical child support order,” no assignment of any rights or benefits
under the Welfare Plan may be made.

     5.10. Government-Provided Benefits. The Welfare Plan does not provide
Benefits in lieu of, and does not affect any requirement for coverage by, any
benefits provided under any federal, state or local government including,
without limitation, any workers’ compensation insurance or benefit.

     5.11. Receipt and Release of Information. The Plan Administrator (or, for
purposes of this Section 5.11, any person or entity to whom specific fiduciary
responsibilities have been delegated by the Plan Administrator in accordance
with Section 8.1) may, without consent of or

-17-

--------------------------------------------------------------------------------



notice to any person, release to or obtain from any insurance company or other
organization or person any data or other information, with respect to any
person, which the Plan Administrator, in its sole discretion, deems to be
necessary for the administration of the Welfare Plan. The Plan Administrator
will be free from any liability that might arise in relation to such action. Any
person claiming benefits under the Welfare Plan will furnish to the Plan
Administrator such information as may be necessary to implement this provision.

     5.12. Subrogation. If any payment for benefits under the Welfare Plan are
paid, the Welfare Plan will, to the extent of such payment, be subrogated to all
the rights of recovery of the Participant arising out of any claim or cause of
action which may occur because of the negligence or willful misconduct of a
third party. Each Participant or his legal guardian agrees to reimburse the
Welfare Plan for amounts paid for such claims, out of any monies recovered from
the third party, including but not limited to, any third parties and the
Participant’s own insurance company as the result of judgment, settlement or
otherwise. In addition, each Participant agrees to assist a Claims Processor or
the Plan Administrator in enforcing these rights.

     5.13. Right of Recovery. Whenever payments for a claim have been made in
excess of the maximum limit for that claim under the Welfare Plan, the Welfare
Plan will have the right to recover such amounts to the extent of the excess
from whoever received the excess payment and/or the Participant.

ARTICLE VI.

Purpose and Funding

     6.1. Purpose. The purpose of the Welfare Plan is to provide medical
benefits and certain other welfare benefits to Participants and/or their
Dependents.

     6.2. Funding Policy. All contributions under Article III shall be made on a
timely basis, in accordance with the terms and provisions of any Benefit
Component. Except as otherwise provided, benefits under each Benefit Component
shall be funded in the following manner:

  (i)  Trust Fund. The Company may establish a trust fund into which
contributions are made to pay benefits under one or more of the Benefit
Components. If Benefits under a Benefit Component are funded through a trust
fund, the Employers shall contribute to such trust fund the amount required to
fund the Benefit payments and to accumulate such reserves as such Employer deems
reasonable and necessary.           (ii)  Self-Insured. If Benefits under a
Benefit Component are funded on a self-insured basis, the Employers shall pay
Benefits under such Benefit Component from their general assets. However, an
Employer, in its sole discretion, may establish a separate bank account for the
payment of Benefits. If a separate bank account is established for such purpose,
it shall be for bookkeeping purposes only. The Employers shall contribute any
amounts necessary to provide any Benefits under a self-insured Benefit
Component.  

-18-

--------------------------------------------------------------------------------



  (iii)  Insured. The Plan Administrator may purchase insurance either to
provide benefits under a Benefit Component or, in the case of a Benefit
Component funded by a trust fund or on a self-insured basis, to insure the
Employers against certain excess claims or large aggregate losses. Any such
insurance policy or policies shall contain terms that are consistent with the
provisions of the Benefit Components, as applicable and with the Benefits
provided under such Benefit Component. Such policy or policies may contain any
additional provisions as the Plan Administrator or Board may authorize.  

ARTICLE VII.

Adoption of Welfare Plan by Participating Employer

     7.1. Adoption by Subsidiary or Affiliate. With the approval of the Board,
any subsidiary or Affiliate, by appropriate action of its board of directors or
other governing entity, may adopt the Welfare Plan for the exclusive benefit of
its eligible employees, retirees and/or their dependents and thereby become an
Employer. Employers that have adopted the Welfare Plan pursuant to the foregoing
are listed in Appendix B hereto.

     7.2. Termination of Participation. An Employer, with the approval of the
Board, may terminate its participation in the Welfare Plan by giving the Welfare
Plan Committee prior written notice specifying a termination date which shall be
the last day of a month at least 60 days subsequent to the date such notice is
received by the Welfare Plan Committee, or in accordance with such rules and
procedures as may be adopted by the Welfare Plan Committee. The Board may
terminate any Employer’s participation in the Welfare Plan as of any termination
date specified by the Board for the failure of such Employer to make proper
contributions in accordance with Section 3.1, or to comply with any other
provision of the Welfare Plan, or any provision of any Benefit Component, and
shall terminate an Employer’s participation upon complete and final
discontinuance of any required contributions.

     7.3. Contributions and Liabilities. Upon termination of the Welfare Plan as
to any Employer, such Employer shall not make any further contributions under
the Welfare Plan and no amount shall thereafter be payable under the Welfare
Plan to, or in respect of, any Participants then employed by such Employer,
except as may be agreed to, in writing, between the Company and any such
Employer. To the maximum extent permitted by ERISA or other applicable law, any
rights of Participants no longer employed by such Employer, and of former
Participants and their Dependents (if any), shall be unaffected by such
terminations. Any transfers, distributions or other dispositions of the assets
of the Welfare Plan shall constitute a complete discharge of all liabilities
under the Welfare Plan with respect to such Employer’s participation in the
Welfare Plan, and any Participant then employed by such Employer.

     7.4. Actions, Approvals and Notification. All actions, approvals, and
notifications referred in this Article VII shall be in the form and substance
and from a source satisfactory to the Welfare Plan Committee, or counsel
retained by the Welfare Plan Committee. To the maximum extent permitted by ERISA
or other applicable law, the termination of the Welfare Plan as to any Employer
shall not in any way affect any other Employer’s participation in the Welfare
Plan.

-19-

--------------------------------------------------------------------------------



     7.5. Rights. An Employer shall have no rights with respect to the Welfare
Plan except as specifically provided in the Welfare Plan.

     7.6. Successor. If the Company transfers substantially all of its business
by sale, merger, consolidation, or reorganization, the Welfare Plan may be
adopted by the successor entity upon acceptance in writing of the terms of the
Welfare Plan by the successor entity. The successor entity shall then succeed to
all of the power, rights, and duties of the Company under the Welfare Plan. If
the successor entity does not adopt the Welfare Plan, then the Welfare Plan
shall terminate.

ARTICLE VIII.

Plan Administration

     8.1. Allocation of Plan Administration Responsibilities. The Welfare Plan,
including each Benefit Component, shall be administered by the Plan
Administrator, which shall have the discretionary authority to control and
manage the operation of the Welfare Plan as named fiduciary. The Plan
Administrator shall have such powers, in its sole discretion, to administer the
Welfare Plan in all of its details, including, but not limited to, the following
powers:

     A. Interpretation of the Welfare Plan, including each Benefit Component,
and including determinations as to eligibility for Welfare Plan benefits, such
interpretation to be final and conclusive on all individuals claiming rights
under the Welfare Plan;

     B. Adoption of such procedures and regulations as in its opinion are
necessary for the proper and efficient administration of the Welfare Plan and
are consistent with the terms and purposes of the Welfare Plan, and each Benefit
Component;

     C. Enforcement of the Welfare Plan according to its terms and to the rules
and regulations adopted by the Welfare Plan Committee;

     D. The responsibility to administer and manage each Benefit Component;

     E. The responsibility to prepare, report, file and disclose any forms,
documents and other information required by law or otherwise to be reported or
filed with any governmental agency, or to be prepared and disclosed to Eligible
Employees, Retirees or other persons entitled to Benefits under the Welfare
Plan; and

     F. The responsibility to review claims or claim denials and to determine
benefit eligibility under the Welfare Plan and each Benefit Component;

     Notwithstanding the foregoing, the Plan Administrator may delegate to
insurance companies, Service Providers, Claims Processors, Third Party
Administrators, organizations or persons (who also may be Employees) specific
fiduciary responsibilities in administering the Welfare Plan. Any such
delegation must be in writing and in accordance with ERISA or other applicable
law.

-20-

--------------------------------------------------------------------------------



     8.2. Committee Membership. The Board shall appoint no fewer than three
members to the Welfare Plan Committee. Each member shall remain in office at the
will of, and may be removed, with or without cause, by the Board. Any member of
the Welfare Plan Committee may resign at any time, upon proper written notice in
accordance with procedures authorized by the Welfare Plan Committee. No member
of the Welfare Plan Committee shall be entitled to act on or decide any matters
relating solely to himself or herself or any of his or her rights or benefits
under the Welfare Plan. The members of the Welfare Plan Committee shall not
receive any special compensation for serving in such capacity but shall be
reimbursed for any reasonable expenses incurred in connection therewith. Except
as otherwise required by ERISA, no bond or other security need be required of
the Welfare Plan Committee or any member thereof in any jurisdiction.

     8.3. Committee Meetings. The Welfare Plan Committee shall designate a
Chairman, establish its own procedures and the time and place for its meetings,
and provide for the keeping of minutes of all meetings. Any action of the
Welfare Plan Committee may be taken upon the affirmative vote of a majority of
its members at a meeting or, at the direction of its Chairman, without a
meeting, by mail, facsimile, telephone, or other electronic means, provided that
all of the members of the Welfare Plan Committee are informed in writing of the
vote.

     8.4. Fiduciary Duties. Each fiduciary shall discharge his duties hereunder
solely in the interest of Participants in the Plan:

     (i) for the exclusive purpose of providing benefits under the Welfare Plan
to Participants in accordance with the provisions of the Welfare Plan insofar as
they are consistent with ERISA or other applicable law, and any regulations
issued thereunder; and

     (ii) with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of like character
and with like aims.

     A fiduciary shall be liable for a breach of fiduciary responsibility by
another fiduciary or any other party deemed a fiduciary pursuant to the
applicable provisions of the Welfare Plan (or of ERISA) only if such fiduciary:

  (i)     

participates knowingly in, or knowingly undertakes to conceal, an act or
omission of such other fiduciary, knowing such act or omission is a breach; or

    (ii)     

by failing to act prudently, enables another fiduciary to commit a breach; or

    (iii)     

has knowledge of a breach of such other fiduciary, unless he or she makes
reasonable efforts under the circumstances to remedy such breach.

 

     In the event that it is determined by ERISA or any other statute, court
decision, ruling by the Internal Revenue Service or Department of Labor, or
otherwise, that part or all of the responsibilities prescribed for fiduciaries
by ERISA as set forth in this Section 8.4 are not applicable, this Section or
the appropriate part thereof shall be ineffective with respect to such
responsibilities without a formal amendment to the Welfare Plan.

-21-

--------------------------------------------------------------------------------



     8.5. Indemnification of Fiduciaries. When making a determination or
calculation, the Plan Administrator and anyone acting on its behalf may rely on
information furnished by a Participant, an Employer, or by any actuaries,
accountants, or counsel retained by, or on behalf of, the Welfare Plan.

     Each Employer will, as permitted by applicable law, indemnify and reimburse
all Board members, Welfare Plan Committee members, and any other person to whom
administrative duties with respect to the Welfare Plan have been delegated, for
all expenses, losses, and liabilities incurred by such Board member, Welfare
Plan Committee member, or person arising from an act or omission in the
management of the Welfare Plan.

     An Employer may purchase insurance for all Welfare Plan fiduciaries
employed by an Employer, and for all persons who are employees, officers, or
agents of an Employer, to cover the potential liability of those persons with
respect to their actions and lack of actions concerning the Welfare Plan other
than with respect to willful misconduct.

     8.6. Discretionary Power of Plan Administrator. All discretion conferred
upon the Plan Administrator will be absolute. However, no discretionary power
conferred on the Plan Administrator shall be exercised in a manner that is
arbitrary or capricious. The discretionary power of the Plan Administrator will
be exercised in a non-discriminatory manner with regard to all similarly
situated employees or Participants.

     8.7. Miscellaneous. Notwithstanding anything contained in this Article VIII
to the contrary:

  (i)     

any person may serve in more than one fiduciary capacity;

    (ii)     

any named fiduciary with respect to the Welfare Plan may employ one or more
persons to render advice regarding any responsibility such fiduciary has under
the Welfare Plan; and

    (iii)     

any person who is a fiduciary with respect to the control or management of any
assets with respect to the Welfare Plan may appoint an investment manager to
manage any assets of the Welfare Plan.

 

ARTICLE IX.

Amendment and Termination

     9.1. Amendment. The Board may amend, in writing, any part or all of the
Welfare Plan, including any insurance contract providing Benefits under the
Welfare Plan (with the agreement of such insurance company or Service Provider,
if required under any such contract) at any time or from time to time. The Board
may also remove or change any insurance company, Service Provider, Claims
Processor, or Third Party Administrator at any time and from time to time. Such
amendment shall be made effective through a formally approved Board resolution
and written plan amendment. Any such amendment, removal or change may be
effective retroactively or prospectively.

-22-

--------------------------------------------------------------------------------



     9.2. Termination. The Board may terminate any part or all of the Welfare
Plan, including any Benefit Component and/or any insurance contract providing
benefits under the Welfare Plan, or may terminate any contract with an insurance
company, Service Provider, Claims Processor, or Third Party Administrator at any
time or from time to time. No termination shall operate to reduce the amount of
any benefit payment otherwise payable under the Welfare Plan or any Benefit
Component for charges incurred prior to the effective date of such termination.
A termination of all or part of the Welfare Plan shall be made effective through
a formally approved Board resolution and written plan amendment.

ARTICLE X.

Miscellaneous

     10.1. State of Jurisdiction. Except to the extent superseded by the laws of
the United States, the Welfare Plan and all rights and duties hereunder shall be
governed, construed, and administered in accordance with the laws of the State
of New York.

     10.2. Severability. If any provision of the Welfare Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Welfare Plan, and the Welfare Plan shall be construed and
enforced as if such provision had not been included herein.

     10.3. Welfare Plan Not An Employment Contract. The Welfare Plan is not an
employment contract. Nothing in the Welfare Plan shall be construed to limit in
any way the right of an Employer to terminate an Employee’s employment at any
time for any reason whatsoever, with or without cause.

     10.4. Non-Transferability of Interest and Facility of Payment. Except as
otherwise expressly permitted by the Welfare Plan, the interests of persons
entitled to benefits under the Welfare Plan are not subject to their debts or
other obligations and, except as may be required by the tax withholding
provisions of the Code or any other applicable law, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, or encumbered. The right
of a Participant to receive a Benefit payable under the Welfare Plan shall not
be considered to be an asset of such Participant or his beneficiary (if
applicable) in the event of his divorce, insolvency, or bankruptcy. When any
person entitled to benefits under the Welfare Plan is under legal disability, or
in an Employer’s opinion is in any way incapacitated so as to be unable to
manage his affairs, such Employer may cause such person’s benefits to be paid to
such person’s legal representative for his benefit, or to be applied for the
benefit of such person in any other manner that such Employer may determine.

     10.5. Mistake of Fact. Any mistake of fact or misstatement of fact shall be
corrected, and proper adjustment made by reason thereof, to the extent
practicable, provided that such mistake or misstatement is brought to the
attention of the Plan Administrator or its delegate within a reasonable time,
not to exceed six months. An Employer shall not be liable in any manner for any
determination of fact made in good faith.

-23-

--------------------------------------------------------------------------------



     10.6. Cost of Administering the Welfare Plan. The costs and expenses
incurred by an Employer in administering the Welfare Plan shall be paid by such
Employer.

     10.7. Withholding for Taxes. Notwithstanding any other provision of the
Welfare Plan, an Employer or other organization, insurance company, Service
Provider, or institution providing benefits under the Welfare Plan, may withhold
from any payment to be made under the Welfare Plan such amount or amounts as may
be required for purposes of complying with the tax withholding provisions of the
Code or any other applicable law.

     10.8. Bonding and Insurance. To the extent required by ERISA or other
applicable law with respect to benefits subject to ERISA, every fiduciary of the
Welfare Plan, including any Benefit Component, and every person handling funds
of the Welfare Plan or such component thereunder shall be bonded. The Plan
Administrator may apply for and obtain fiduciary liability insurance insuring
the Welfare Plan against damages by reason of breach of fiduciary responsibility
at the Welfare Plan’s expense and insuring each fiduciary against liability to
the extent permissible by law at the Employers’ expense.

     10.9. Nondiscrimination Requirements. If the Plan Administrator determines,
before or during any applicable period of coverage, that the Welfare Plan may
fail to satisfy for such period of coverage:

  (i)     

any nondiscrimination requirement imposed by the Code; or

    (ii)     

the requirement that benefits provided under the Cafeteria Program to Employees
who are “key employees” as defined in Section 125 of the Code may not exceed 25
percent of the aggregate of such benefits provided for all Participants covered
under the Cafeteria Program,

 

the Plan Administrator shall take such action as it deems appropriate, under
rules uniformly applicable to similarly situated Participants, to assure
compliance with such requirement or limitation. Such action may include, without
limitation, a modification of elections under the Cafeteria Program by Employees
who are “highly compensated employees” as defined in Section 414(h) of the Code,
or “key employees,” with or without the consent of such Employees.

     10.10. Prohibition on Compensation. No person appointed by the Plan
Administrator to serve as an administrator or in any other function shall
receive any additional compensation for serving as such administrator or in such
function, if he is a full-time employee of an Employer, but he shall be
reimbursed by such Employer for any reasonable expenses incurred in connection
therewith.

     10.11. No Vested Rights. The Welfare Plan creates no vested rights of any
kind. No Participant, nor any person claiming through him, shall have any right,
title or interest in or through the Welfare Plan, or part thereof, except as
otherwise expressly provided herein. Nothing in the Welfare Plan shall be
construed as giving any person rights against the Welfare Plan, the Company, the
Plan Administrator, or any Employer, or any of their employees or agents, except
as provided in the Welfare Plan.

-24-

--------------------------------------------------------------------------------



     10.12. Titles and Headings. The captions preceding the provisions of the
Welfare Plan are used solely as a matter of convenience and in no way define,
modify or limit the scope or intent of any provision of the Welfare Plan.

     10.13. Tax Effects. Neither the Plan Administrator nor any Employer makes
any warranty or other representation as to whether any payments received, under
the Cafeteria Program or otherwise, will be treated as includible by a
Participant or Dependent in gross income for federal or state income tax
purposes.

     10.14. Continuation Coverage under COBRA or Other Applicable Law. COBRA
requires that certain Participants and/or Dependents (“qualified beneficiaries”)
be given the opportunity to elect to continue coverage under certain Benefit
Components under the Welfare Plan upon the occurrence of a “qualifying event,”
as such term is defined in COBRA. Continuation coverage under each such Benefit
Component shall be extended and financed in accordance with administrative
procedures that are adopted by each Employer to comply with COBRA, and with any
other similar applicable law. If COBRA or other similar applicable law requires
that continuation coverage be extended, financed, or offered under any such
Benefit Component in any manner which is inconsistent with any of the terms
contained herein or in any such Benefit Component, the Welfare Plan and/or such
Benefit Component shall be deemed amended to comply with the minimum
requirements of COBRA or such applicable law, and shall be administered in
accordance therewith. In no case shall this provision be interpreted in such a
way as to implement changes required by COBRA or other applicable law earlier
than the latest effective date required by COBRA, or such other applicable law.

     10.15. Procedures for Providing Certain Notices. A Participant or
“qualified beneficiary,” as such term is defined in COBRA (a “Qualified
Beneficiary”), must notify the Company of certain Qualifying Events as a
prerequisite to eligibility for continuation coverage with respect to such
Qualifying Events. In the event that a Participant, a spouse of a Participant or
a Dependent experiences a Qualifying Event that constitutes: (i) a divorce or
legal separation; (ii) a loss of Dependent child status; (iii) the occurrence of
a second Qualifying Event while such Participant or Qualified Beneficiary is
covered under COBRA continuation coverage; (iv) a disability determination by
the Social Security Administration (“SSA”) with respect to a Participant or
Qualified Beneficiary who is covered under COBRA continuation coverage; or (v) a
determination by the SSA that a Participant or Qualified Beneficiary, who is
covered under extended COBRA continuation coverage due to a SSA determination of
disability, is no longer totally disabled. Such Participant or Qualified
Beneficiary shall provide written notice to the Plan Administrator in accordance
with the procedures and timelines described in this Section 10.15.

     All notices provided in accordance with this Section 10.15 shall be in
writing. A Participant or Qualified Beneficiary subject to this Section 10.15
must mail, fax or hand-deliver, his notice to the Plan Administrator, in care of
the Human Resources Department, Minerals Technologies Inc., 405 Lexington
Avenue, New York, New York 10174-1901. Such notice shall include the following
information:

     (1) the name of the Benefit Component(s) and the group health (including
dental) program(s) thereunder in which the Participant, his spouse and/or
Dependents are covered;

-25-

--------------------------------------------------------------------------------



     (2) the name and address of the Participant and/or Qualified Beneficiary
covered under such Benefit Component(s);

     (3) a description of the Qualifying Event and the date on which such
Qualifying Event occurred;

     (4) if the notice relates to a SSA determination of disability, the name of
the disabled Qualified Beneficiary, the date on which such Qualified Beneficiary
became disabled, the date the SSA made its determination of disability, and a
copy of the SSA determination letter; and

     (5) evidence of the Qualifying Event (such as a copy of a divorce decree,
documentation acceptable to the Plan Administrator as to the age of a Dependent,
a death certificate, or such other documentation acceptable to the Plan
Administrator, as is applicable).

     Notice of a Qualifying Event pursuant to this Section 10.15 must be
postmarked (or received by the Plan Administrator, if submitted by hand-delivery
or fax) within sixty (60) days of the later of: (i) the Qualifying Event; (ii)
the date on which coverage would be lost due to the Qualifying Event; or (iii)
the date on which the Qualified Beneficiary is informed, through the furnishing
of a copy of the summary plan description with respect to the Welfare Plan (the
“SPD”) or by the applicable notice described in U.S. Department of Treasury
Regulations Section 2590.606 -1 (the “Regulation”), which Regulation is
incorporated herein by reference, of both the Participant’s or Qualified
Beneficiary’s responsibility to provide notice of a Qualifying Event, and the
Welfare Plan’s procedures for providing such notice to the Plan Administrator.

     With respect to a notice relating to an extension of continuation coverage
due to disability, such notice must be post-marked, hand-delivered, or received
by fax within sixty (60) days of the later of: (i) the date of the disability
determination by the SSA; (ii) the date on which a Qualifying Event occurs;
(iii) the date on which the Qualified Beneficiary loses coverage under the
applicable Benefit Component of the Welfare Plan as a result of the Qualifying
Event; or (iv) the date on which the Qualified Beneficiary is informed, through
the furnishing of a copy of the SPD or by the applicable notice described in the
Regulation, of both the Qualified Beneficiary’s responsibility to provide the
notice relating to an extension of continuation coverage due to disability, and
the Welfare Plan’s procedures for providing such notice to the Plan
Administrator. Notwithstanding the foregoing, in no event may the notice
required by this paragraph be provided to the Plan Administrator after the end
of the Qualified Beneficiary’s initial eighteen (18) month continuation coverage
period.

     In the event that a Qualified Beneficiary whose disability resulted in an
extended COBRA coverage period is determined by the SSA to be no longer
disabled, such Qualified Beneficiary must provide notice to the Plan
Administrator within thirty (30) days after the later of: (i) the date of the
SSA’s determination; or (ii) the date on which the Qualified Beneficiary is
informed, through the furnishing of a copy of the SPD or by the applicable
notice described in the Regulation, of both the Qualified Beneficiary’s
responsibility to provide the notice relating to the determination that he is no
longer disabled, and the Welfare Plan’s procedures for providing such notice to
the Plan Administrator.

-26-

--------------------------------------------------------------------------------



     Any notice required under this Section 10.15 may be provided by either the
Participant or Qualified Beneficiary, or the authorized representative of such
Participant or Qualified Beneficiary; and the provision of any such notice by
any such person shall satisfy any responsibility to provide notice pursuant to
this Section 10.15 on behalf of all related Qualified Beneficiaries with respect
to a Qualifying Event.

     Notwithstanding anything in this Section 10.15 to the contrary, no notice
provided in accordance with this Section 10.15 shall be deemed to be untimely if
such notice, although not containing all of the information required under this
Section 10.15, is provided within the time limits contained within this Section
10.15, and the Plan Administrator is able to determine from such notice: (i) the
name of the Benefit Component(s) and the group health (including dental)
program(s) thereunder in which the Participant or Qualified Beneficiary is
covered; (ii) the identity of the covered Participant or Qualified Beneficiary;
and (iii) the nature and date of the Qualifying Event, disability determination,
or determination that a Qualified Beneficiary is no longer disabled, as
applicable; provided, that, the Plan Administrator may, in its sole discretion,
require the Participant or Qualified Beneficiary to subsequently provide such
additional information as is required under this Section 10.15, to the extent
that the Plan Administrator deems necessary.

     10.16. FMLA or USERRA Leaves of Absence. To the extent required by the
FMLA, the USERRA, or other applicable law, participation in the Welfare Plan or
any applicable Benefit Component will be extended to any Participant qualifying
for such extension under such law(s), subject to timely payment of any required
premiums or other amount by such Participant and/or Dependent, and subject to
any other condition or requirement set forth in such law(s). If the FMLA, the
USERRA, or other applicable law requires that participation in the Welfare Plan,
or any applicable Benefit Component be extended, financed, or offered under the
Welfare Plan in any manner which is inconsistent with any of the terms contained
herein or in such Benefit Component, the Welfare Plan and/or such Benefit
Component shall be deemed amended to comply with the minimum requirements of the
FMLA, the USERRA, or such applicable law, and shall be administered in
accordance therewith. In no case shall this provision be interpreted in such a
way as to implement changes required by the FMLA, the USERRA, or other
applicable law earlier than the latest effective date required by the FMLA, the
USERRA, or such other applicable law.

     10.17. Qualified Medical Child Support Orders. Notwithstanding anything in
the Welfare Plan to the contrary, Benefits under the Welfare Plan will be
provided in accordance with any “qualified medical child support order” as that
term is defined in ERISA Section 609, in accordance with written procedures
established under the Welfare Plan.

     10.18. Entire Document. This Welfare Plan (including the provisions of any
Benefit Component that is part of the Welfare Plan), constitutes the entire plan
document, and no other written or oral statements shall be deemed or construed
to constitute part of the Welfare Plan.

-27-

--------------------------------------------------------------------------------



ARTICLE XI.

HIPAA Privacy

     11.1. Definitions: Whenever used in this Article XI, the following terms
shall have the respective meanings set forth below.

               (a) Affiliated Companies – means the subsidiary and affiliated
companies of the Company that are participating employers in the Welfare Plan.

               (b) CFR – means the Code of Federal Regulations.

               (c) Covered Entity – means (i) a Health Plan, (ii) a Health Care
Clearinghouse, or (iii) a Health Care Provider who transmits any Health
Information in electronic form in connection with a transaction covered by
HIPAA. For purposes of this Article XI, a Covered Entity shall include the
Welfare Plan.

               (d) Group Health Plan – means an employee welfare benefit plan
(as defined in section 3(1) of ERISA), including insured and self-insured plans,
to the extent that the plan provides medical care, as defined in section
2791(a)(2) of the Public Health Service Act, including items and services paid
for as Health Care to employees or their dependents directly or through
insurance, reimbursement, or otherwise, that:

  (1)     

has 50 or more participants (as defined in section 3(7) of ERISA); or

    (2)     

is administered by an entity other than the employer that established and
maintains the plan.

 

               (e) Health Care – means care, services, or supplies related to
the health of an Individual. Health Care includes, but is not limited to, the
following:

  (1)  preventative, diagnostic, therapeutic, rehabilitative, maintenance, or
palliative care, and counseling, service, assessment, or procedure with respect
to the physical or mental condition or functional status of an Individual or
that affects the structure or function of the body; and             (2)   the
sale or dispensing of a drug, device, equipment, or other item in accordance
with a prescription.  

               (f) Health Care Clearinghouse – means a public or private entity,
including a billing service, re-pricing company, community health management
information system or community health information system, and “value-added”
networks and switches, that performs either of the following functions:

-28-

--------------------------------------------------------------------------------



  (1)     

processes or facilitates the processing of Health Information received from
another entity in a nonstandard format or containing nonstandard data content
into standard data elements or a standard transaction; or

    (2)     

receives a standard transaction from another entity and processes or facilitates
the processing of Health Information into a nonstandard format or nonstandard
data content for the receiving party.

 

               (g) Health Care Component – means a component or combination of
components of a Hybrid Entity that are designated by the Hybrid Entity in
accordance with 45 CFR Section 164.103(a)(2)(iii)(C).

               (h) Health Care Provider – has the meaning set forth in 45 CFR
Section 160.103 and includes a provider of medical or health services (as
defined therein), as well as any other person or organization that furnishes,
bills, or is paid for Health Care in the normal course of business.

               (i) Health Information – means information, whether oral or
recorded in any form or medium (including, but not limited to, verbal
conversations, telephonic communications, electronic mail or messaging over
computer networks, the Internet and intranets, as well as written documentation,
photocopies, facsimiles and electronic data) that:

  (1) is created or received by a Health Care Provider, Health Plan, the
Company, a life insurer, school or university, or a Health Care Clearinghouse;
and         (2) relates to the past, present, or future physical or mental
health or condition of an Individual, the provision of Health Care to an
Individual, or the past, present, or future payment for the provision of Health
Care to an Individual.

               (j) Health Insurance Issuer – means an insurance company,
insurance service, or insurance organization (including an HMO) that is licensed
to engage in the business of insurance in a State and is subject to State law
that regulates insurance. Such term does not include a Group Health Plan.

               (k) Health Plan – has the meaning set forth in 45 CFR Section
160.103 and includes the Welfare Plan.

               (l) HIPAA – means the Health Insurance Portability and
Accountability Act of 1996, as amended from time to time.

               (m) HMO – means a “Health Maintenance Organization” (as defined
in 45 CFR Section 160.103) .

-29-

--------------------------------------------------------------------------------



               (n) Hybrid Entity — means a single legal entity that is a Covered
Entity whose business activities include both covered functions and non-covered
functions and that designates Health Care Components in accordance with 45 CFR
Section 164.103(c)(2)(iii)(C) for purposes of fulfilling the Hybrid Entity
requirements of HIPAA. For purposes of this definition, “covered functions”
means those functions of a Covered Entity, the performance of which makes the
entity a Health Plan, Health Care Provider or Health Care Clearinghouse.

               (o) Individual – means the person who is the subject of Protected
Health Information.

               (p) Individually Identifiable Health Information – means
information that is a subset of Health Information, including demographic
information, collected from an Individual, and

  (1)     

is created or received by a Health Care Provider, Health Plan, employer, or
Health Care Clearinghouse; and

    (2)     

relates to the past, present, or future physical or mental health or condition
of an Individual, the provision of Health Care to an Individual, or the past,
present, or future payment for the provision of Health Care to an Individual;
and

      (i)     

that identifies the Individual, or

      (ii)     

with respect to which there is a reasonable basis to believe the information may
be used to identify the Individual.

 

;               (q) Organized Health Care Arrangement – has the meaning set
forth in 45 CFR Section 160.103 and includes:

  (1)     

a Group Health Plan and a Health Insurance Issuer or HMO with respect to such
Group Health Plan, but only with respect to Protected Health Information created
or received by such Health Insurance Issuer or HMO that relates to Individuals
who are or who have been participants or beneficiaries in such Group Health
Plan;

    (2)     

a Group Health Plan and one (1) or more other Group Health Plans each of which
are maintained by the same Plan Sponsor; or

    (3)     

the Group Health Plans described in paragraph (2) immediately above and Health
Insurance Issuers or HMOs with respect to such Group Health Plans, but only with
respect to Protected Health Information created or received by such Health
Insurance Issuers or HMOs that relates to Individuals who are or have been
participants or beneficiaries in any of such Group Health Plans.

 

-30-

--------------------------------------------------------------------------------



               (r) Plan Administration Functions – means administrative
functions performed by the Plan Administrator on behalf of the Welfare Plan,
excluding functions performed by the Plan Administrator in connection with any
other benefit or benefit plan of the Company.

               (s) Plan Sponsor – means the entity defined in Section 3(16)(B)
of ERISA.

               (t) Privacy Notice – means the statement communicated to Welfare
Plan Participants that sets forth the uses and disclosures of Protected Health
Information that may be made by the Welfare Plan under HIPAA, as more fully
described in 45 CFR Section 164.520.

               (u) Privacy Official – means the individual appointed by the
Company, or its delegate, on behalf of the Welfare Plan and named in Section
11.8 hereof who is responsible for developing and implementing policies and
procedures for protecting the privacy and confidentiality of Protected Health
Information that is held by or on behalf of the Company’s Health Plans and
Health Care Providers, in accordance with 45 CFR Section 164.530.

               (v) Protected Health Information – means Individually
Identifiable Health Information that is transmitted by electronic media,
maintained in electronic media, transmitted or maintained in any other form or
medium, including oral or written information, excluding Individually
Identifiable Health Information in education records covered by the Family
Educational Rights and Privacy Act, as amended (within the meaning of 20 USC
Section 1232g), employment records held by the Covered Entity in its role as an
employer, and other records described in 20 USC Section 1232g(a)(4)(B)(iv).

               (w) Required by Law – means a mandate contained in law that
compels an entity to make a use or disclosure of Protected Health Information
and that is enforceable in a court of law including, but not limited to, a court
order, a court-ordered warrant, subpoena, or summons issued by a court, grand
jury, a governmental or inspector general, or an administrative body authorized
to require the production of information; a civil or an authorized investigative
demand; Medicare conditions of participation with respect to Health Care
Providers participating in the program; and statutes or regulations that require
the production of information, including statutes or regulations that require
such information if payment is sought under a government program providing
public benefits.

               (x) Summary Health Information – means information that may be
Individually Identifiable Health Information that summarizes the claims history,
expenses, or types of claims by Individuals for whom the Company has provided
benefits under the Welfare Plan, and from which the following information has
been removed:

  (1)     

names;

    (2)     

all geographical subdivisions smaller than a State, including street address,
city, county, precinct, zip code, and their equivalent geocodes, except for the
initial three digits of a zip code (if permitted under 45 CFR Section
164.514(b)(2)(i)(B));

 

-31-

--------------------------------------------------------------------------------



  (3)     

all elements of dates (except year) directly relating to the Individual
including birth date, admission date, discharge date, date of death; and all
ages over eighty-nine (89) and all elements of dates (including year) indicative
of such age, except that such ages and elements may be aggregated into a single
category of ages over age eighty-nine (89);

    (4)     

other identifying numbers, such as Social Security, telephone, fax, account or
medical record numbers, e-mail or Internet addresses, URLs or Internal Protocol
(IP) address numbers, vehicle identifiers and serial numbers;

    (5)     

facial photographs or biometric identifiers (e.g., finger and voice prints);

    (6)     

any other unique identifying number, characteristic, or code; and

    (7)     

any information of which the Company has knowledge that could be used alone or
in combination with other information to identify an Individual.

        (y) USC – means the United States Code.  

     11.2. Disclosure of Summary Health Information. The Welfare Plan may
disclose Summary Health Information to the Company if the Company requests such
information for the purpose of obtaining premium bids for providing health
insurance coverage under the Welfare Plan or for modifying, amending or
terminating the Welfare Plan, including analyzing Welfare Plan costs and the
effectiveness of the Welfare Plan’s administration or for such other purposes as
may be permitted under the provisions of this Article XI.

     11.3. Disclosure of Protected Health Information to the Company. The
Welfare Plan will disclose Protected Health Information to the Company only in
accordance with CFR Section 164.504(f) and the provisions of this Article XI.

     11.4. Permitted Use and Disclosure of Protected Health Information. The
Welfare Plan may generally not use or disclose Protected Health Information.
Notwithstanding the foregoing, however, Protected Health Information may be used
or disclosed by the Welfare Plan, without an Individual’s written authorization
(that meets the requirements of 45 CFR Section 164.508), for any purpose
permitted under HIPAA, the CFR and/or other guidance issued by the U.S.
Department of Health and Human Services, including, but not limited to, the
following (hereinafter referred to as “permitted uses and disclosures”):

          (a) Health Care Treatment. The provision, coordination, or management
of Health Care and related services by one or more Health Care Providers,
including the coordination or management of Health Care by a Health Care
Provider with a third party, consultation between Health Care Providers relating
to a patient, or the referral of a patient for Health Care from one Health Care
Provider to another.

          (b) Payment for Health Care. Activities undertaken by the Welfare Plan
to obtain premiums or reimbursement, or to determine or fulfill its
responsibility for coverage and

-32-

--------------------------------------------------------------------------------



provision of Welfare Plan benefits that relate to an Individual to whom Health
Care is provided. These activities include, but are not limited to, the
following:

  (1)     

determination of eligibility or coverage (including coordination of benefits or
the determination of cost sharing amounts), and adjudication or subrogation of
health benefit claims;

    (2)     

risk adjusting amounts due based on enrollee health status and demographic
characteristics;

    (3)     

billing, claims management, collection activities, obtaining payment under a
contract for reinsurance (including stop-loss and excess of loss insurance), and
related Health Care data processing;

    (4)     

review of Health Care services with respect to medical necessity, coverage under
a Health Plan, appropriateness of care, or justification of charges;

    (5)     

utilization review, including pre-certification and preauthorization of
services, concurrent review and retrospective review of services; and

        (6)  disclosure to consumer reporting agencies of any of the following
Protected Health Information relating to the collection of premiums or
reimbursement: name and address, date of birth, Social Security number, payment
history, account number, name and address of the Health Care Provider and/or
Health Plan;  

     (c) Health Care Operations. The activities of a Covered Entity under 45 CFR
Section 164.501, to the extent that the activities are related to covered
functions, including, but not limited to:

  (1)     

conducting quality assessment and improvement activities including outcomes
evaluation and development of clinical guidelines, provided that the obtaining
of generalizable knowledge is not the primary purpose of any studies resulting
from such activities;

    (2)     

population-based activities relating to improving health or reducing Health Care
costs, protocol development, case management and care coordination, disease
management, contacting Health Care Providers and patients with information about
treatment alternatives and related functions that do not include treatment;

    (3)     

reviewing the competence or qualifications of Health Care professionals,
evaluating practitioner performance, rating Health Care Provider and plan
performance, including accreditation, certification, licensing and/or
credentialing activities;

 

-33-

--------------------------------------------------------------------------------



  (4)     

underwriting, premium rating and other activities relating to the creation,
renewal or replacement of a contract of health insurance or health benefits,
securing or placing a contract for reinsurance of risk relating to Health Care
claims, including stop-loss insurance and excess of loss insurance;

    (5)     

conducting or arranging for medical review, legal services and auditing
functions, including fraud and abuse detection and compliance programs;

    (6)     

business planning and development, such as conducting cost-management and
planning related analysis associated with managing and operating the plan,
including formulary development and administration, development or improvement
of payment methods or coverage policies;

    (7)     

business management and general administrative activities of the Welfare Plan,
including, but not limited to:

 

  (i)  management activities relating to the implementation of and compliance
with HIPAA’s administrative simplification requirements, or         (ii)     

customer service, including the provision of data analysis for policyholders,
plan sponsors or other customers;

    (iii)     

resolution of internal grievances;

    (iv)     

the sale, transfer, merger or consolidation of all or part of the Covered Entity
with another Covered Entity, or an entity that following such activity will
become a Covered Entity, and due diligence related to such activity; and

    (v)     

consistent with the applicable requirements of 45 CFR Section 164.514, creating
de-identified health information or a limited data set, and fundraising for the
benefit of the Covered Entity.

 

          (d) Organized Health Care Arrangement. On behalf of the Welfare Plan,
the Company may designate, with the concurrence of the Privacy Official, that
the Welfare Plan, or any Health Care Component of the Welfare Plan, is part of
an Organized Health Care Arrangement. If the Welfare Plan participates in an
Organized Health Care Arrangement, it may disclose Protected Health Information
about an Individual to another Covered Entity that participates in the Organized
Health Care Arrangement for any Health Care Operation activities of the
Organized Health Care Arrangement.

          (e) Pursuant to an Authorization. The Welfare Plan may disclose
Protected Health Information pursuant to an authorization that meets the
requirements of 45 CFR Section 164.508.

-34-

--------------------------------------------------------------------------------



          (f) Required by Law. The Welfare Plan may disclose Protected Health
Information when required to do so by federal, state or local law (including but
not limited to those laws that require the reporting of certain types of wounds,
illnesses or physical injuries) and when the use or disclosure complies with and
is limited to the relevant requirements of such law.

          (g) Business Associates. The Welfare Plan may disclose Protected
Health Information to a “business associate” (as defined in 45 CFR Section
164.103) and may allow such business associate to create or receive Protected
Health Information on its behalf; provided that the Welfare Plan has obtained
satisfactory assurance that the business associate will appropriately safeguard
the information.

          (h) Avert a Serious Threat to Public Health or Safety. The Welfare
Plan may, consistent with the applicable law and standards of ethical conduct,
use or disclose Protected Health Information if the Welfare Plan, in good faith,
believes the use or disclosure is necessary to prevent a serious and imminent
threat to an Individual’s health and safety or the health and safety of the
public or another person, and such disclosure is made to a person or persons
reasonably able to help prevent or lessen the threat, including the target of
the threat, as and to the extent required by 45 CFR Section 164.512(j).

          (i) Workers’ Compensation. The Welfare Plan may disclose an
Individual’s Protected Health Information to the extent authorized by and to the
extent necessary to comply with workers’ compensation laws or other similar
programs established by law that provide benefits for work-related injuries or
illness without regard to fault.

          (j) Public Health Activities. The Welfare Plan may disclose Protected
Health Information for the public health activities and purposes described in 45
CFR Section 164.512(b), including, but not limited to: preventing or controlling
disease, injury or disability; reporting births and deaths; reporting child
abuse or neglect; reporting reactions to medications or problems with medical
products; notifying Individual’s of recalls of products they have been using;
notifying Individuals who may have been exposed to a disease or may be at risk
for contracting or spreading a disease or condition; or notifying the
appropriate government authority if the Welfare Plan believes an Individual has
been the victim of abuse, neglect or domestic violence.

          (k) Health Oversight Activities. The Welfare Plan may disclose an
Individual’s Protected Health Information to a health oversight agency for
oversight activities authorized by law, including audits; civil, administrative,
or criminal investigations; inspections; licensure or disciplinary actions;
civil, administrative, or criminal proceedings or actions; or other activities
necessary for the government to monitor the health care system and government
programs, as and to the extent permitted by 45 CFR Section 164.512(d).

          (l) Judicial and Administrative Proceedings. If an Individual is
involved in a lawsuit, dispute or other legal action, the Welfare Plan may
disclose such Individual’s Protected Health Information in response to a court
or administrative order, or subpoena, warrant, discovery request, or other forms
of lawful due process; provided that efforts have been made to

-35-

--------------------------------------------------------------------------------



inform the Individual about the request and to obtain an order protecting the
information requested, as and to the extent permitted by 45 CFR Section
164.512(e).

          (m) Law Enforcement. As and to the extent permitted by 45 CFR Section
164.512(f), the Welfare Plan may release an Individual’s Protected Health
Information if requested to do so by a law enforcement official in a court
order, subpoena, warrant, summons or similar process, including: to report child
abuse, to identify or locate a suspect, fugitive, material witness or missing
person, or to report a crime, the crime’s location or victims, or the identity,
description, or location of the person who committed the crime.

          (n) Coroners, Medical Examiners and Funeral Directors. The Welfare
Plan may disclose Protected Health Information to (1) a coroner or medical
examiner when necessary to identify a deceased person or determine the cause or
death or other duties as authorized by law, and (2) a funeral director,
consistent with applicable law, as necessary to carry out their duties with
respect to the decedent.

          (o) Organ and Tissue Donation. If an Individual is an organ donor, the
Welfare Plan may release Protected Health Information to organizations that
handle organ procurement or organ, eye or tissue transplantation, or to an organ
donation bank, as necessary to facilitate organ, eye or tissue donation or
transplantation.

          (p) Military and Veterans. If an Individual is a member of the armed
forces, the Welfare Plan may disclose Protected Health Information about such
Individual as required by military command authorities and may also release
Protected Health Information about foreign military personnel to an appropriate
foreign military authority, as and to the extent provided by 45 CFR Section
164.512(k).

          (q) National Security and Intelligence Activities. The Welfare Plan
may disclose Protected Health Information about Individuals to authorized
federal officials for the conduct of lawful intelligence, counter-intelligence,
and other national security activities authorized by law and to enable them to
provide protection to the members of the U.S. government or foreign heads of
state, or to conduct special investigations.

          (r) Victims of Abuse, Neglect or Domestic Violence. The Welfare Plan
may disclose Protected Health Information about an Individual (subject to the
notification requirements of 45 CFR Section 164.512(c)(2)) whom the Welfare Plan
reasonable believes to be a victim of abuse, neglect, or domestic violence to a
government authority, including a social service or protective services agency,
authorized by law to receive reports of such abuse, neglect, or domestic
violence:

  (1)     

to the extent the disclosure is Required by Law and the disclosure complies with
and is limited to the relevant requirements of such law;

    (2)     

if the Individual agrees to the disclosure; or

 

-36-

--------------------------------------------------------------------------------



  (3)     

to the extent the disclosure is expressly authorized by statute or regulation
and:

      (i)     

the Welfare Plan, in the exercise of professional judgment, believes the
disclosure is necessary to prevent serious harm to the Individual or other
potential victims; or

      (ii)     

if the Individual is unable to agree because of incapacity, a law enforcement or
other public official authorized to receive the report represents that the
Protected Health Information for which disclosure is sought is not intended to
be used against the Individual and that an immediate enforcement activity that
depends upon the disclosure would be materially and adversely affected by
waiting until the Individual is able to agree to the disclosure.

 

     11.5. Required Uses and Disclosures of Protected Health Information. The
Welfare Plan is required to disclose Protected Health Information:

           (a) to an Individual, when requested, under, and as required by 45
CFR Section 164.524 or 164.528; and

           (b) when required by the Secretary of the Department of Health and
Human Services (or any other officer or employee of the Department of Health and
Human Services to whom the authority involved has been delegated) under 45 CFR
Sections 160.300 through 160.312 to investigate or determine the Welfare Plan’s
compliance with HIPAA.

     11.6. Minimum Necessary. When using or disclosing Protected Health
Information, as permitted or required hereby, or when requesting Protected
Health Information from another Covered Entity, the Welfare Plan shall make
reasonable efforts to limit Protected Health Information to the minimum
necessary to accomplish the intended purpose of the use, disclosure or request,
except as provided under 45 CFR Section 164.502(b)(2).

     11.7. Employer Certification and Responsibility. The Welfare Plan hereby
incorporates the following provisions (a) through (j) to enable it to disclose
Protected Health Information to the Company or Affiliated Companies and
acknowledges receipt of a written certification from the Company that the
Welfare Plan has been so amended to comply with the requirements of 45 CFR
Section 164.504(f). Additionally, the Company and Affiliated Companies agree:

          (a) to use or disclose Protected Health Information only to the extent
permitted in Section 11.4, to the extent provided under HIPAA, or as otherwise
Required by Law;

          (b) to ensure that any and all of its agents or subcontractors to whom
the Company or Affiliated Companies provide Protected Health Information
received from the Welfare Plan agree to the same restrictions and conditions as
are imposed upon the Company and Affiliated Companies;

-37-

--------------------------------------------------------------------------------



          (c) not to use or disclose Protected Health Information for
employment-related actions or in connection with any other benefit or employee
benefit plan of the Company and Affiliated Companies;

          (d) to report to the Welfare Plan any use or disclosure of Protected
Health Information that is inconsistent with the permitted uses and disclosures
in Section 11.4 hereof of which it becomes aware;

          (e) to make Protected Health Information available to Individuals in
accordance with 45 CFR Section 164.524;

          (f) to make Protected Health Information available for amendment and
incorporate any amendments in accordance with 45 CFR Section 164.526;

          (g) to make the Protected Health Information available that will
provide Individuals with an accounting of disclosures in accordance with 45 CFR
Section 164.528;

          (h) to make its internal practices, books and records relating to the
use and disclosure of Protected Health Information received from the Welfare
Plan available to the Secretary of the U.S. Department of Health and Human
Services upon request for purposes of determining compliance with HIPAA;

          (i) if feasible, to return or destroy all Protected Health Information
received from the Welfare Plan that the Company or Affiliated Companies maintain
in any form and retain no copies of such information when such Protected Health
Information is no longer needed for the purpose for which disclosure was made,
except that, if such return or destruction is not feasible, the Company or
Affiliated Companies, as applicable, will limit further uses and disclosures of
the Protected Health Information to those purposes that make the return or
destruction of the information infeasible; and

          (j) to ensure that adequate separation required by 45 CFR Section
164.504(f)(2)(iii) and provided in Sections 11.8, 11.9 and 11.10 hereof between
the Welfare Plan and the Company is established and maintained.

     11.8. Employees with access to Protected Health Information. In accordance
with HIPAA, the Welfare Plan shall disclose Protected Health Information only to
the following Employees or classes of Employees:

          (a) the Company’s Executive Director of Human Resources, who is the
named HIPAA Privacy Official; and

          (b) any other Individual who is under the control of the Company or
Affiliated Companies and who receives Protected Health Information pertaining to
the Welfare Plan in the ordinary course of business (within the meaning of 45
CFR Section 164.504(f)(2)(iii)) and who has been designated, in writing, by the
Privacy Official.

-38-

--------------------------------------------------------------------------------



     11.9. Limitations to Protected Health Information Access and Disclosure.
Access to and use of Protected Health Information by the Individuals described
in Section 11.8 above shall be restricted to those Plan Administration Functions
that the Company or Affiliated Companies perform for the Welfare Plan and/or the
uses set forth in Section 11.4 hereof. Such access or use shall be permitted
only to the extent necessary for these Individuals to perform their respective
duties for the Welfare Plan.

     11.10. Noncompliance. Instances of noncompliance with the permitted uses
and disclosures of Protected Health Information set forth in Section 11.4 hereof
by Individuals described in Section 11.8 hereof shall be addressed in the
following manner:

          (a) Potential Sanctions: The Welfare Plan shall establish and
communicate a set of sanctions that are applicable to a wide variety of breaches
of covered health policies and procedures. The range of sanctions may include:

  (1)     

additional/remedial privacy training;

    (2)     

counseling by supervisor;

    (3)     

notation in personnel files;

    (4)     

letter of reprimand from supervisor;

    (5)     

removal from being within the firewall;

    (6)     

removal from current position;

    (7)     

suspension from current position;

    (8)     

termination of employment; and

    (9)     

other sanctions as the Privacy Official shall deem appropriate.

 

          (b) Administration of Sanctions: The Welfare Plan, in consultation
with the Privacy Official, shall develop a procedure for:

  (1)     

determining the appropriate sanction to be administered to a member of its
“workforce” for a breach of a covered health policy or procedure.

    (2)     

determining who (e.g., the Privacy Official, etc.) has responsibility for
assessing the sanction against the “workforce” member; and

    (3)     

determining a process for administering any sanctions.

 

For purposes of this subparagraph, “workforce” shall mean an Employee,
volunteer, trainee or other person who performs duties under the direct control
of the Covered Entity, whether or not he or she is paid by the Covered Entity.

-39-

--------------------------------------------------------------------------------



          (c) Documentation of Sanctions: The Privacy Official, on behalf of the
Welfare Plan, shall develop and implement a system for maintaining a record of
each sanction administered. The record of sanctions shall conform to the
recordkeeping and documentation standards and implementation specifications
required under HIPAA. The Welfare Plan will have the option of having this
record maintained by the Privacy Official or his or her designee.

     11.11. Nondisclosure of Protected Health Information by HMOs. A Health
Insurance Issuer or HMO that provides services to the Welfare Plan is not
permitted to disclose Protected Health Information to the Company except as
would be permitted by the Welfare Plan under this Article XI and only if a
Privacy Notice is maintained and provided as required by 45 CFR Section
164.520(a)(2)(ii) .

     11.12. Notice to Employees. The Welfare Plan shall not use or disclose
Protected Health Information in a manner inconsistent with the Privacy Notice
required by 45 CFR Section 164.520, and shall not disclose, and may not permit a
Health Insurance Issuer or HMO providing services to the Welfare Plan to
disclose Protected Health Information to the Company or Affiliated Companies
unless a separate statement, as set forth in 45 CFR Section
164.520(b)(1)(iii)(C), describing the intention of the Welfare Plan to make such
disclosure, is included in a Privacy Notice that is maintained and provided as
required by 45 CFR Section 164.520.

     11.13. Policies and Procedures. The Company shall adopt on behalf of the
Welfare Plan policies and procedures as necessary to administer the terms and
conditions of this Article XI and the Welfare Plan’s obligations under HIPAA.
Such policies and procedures shall meet the requirements of 45 CFR Section
164.530(i).

     11.14. Hybrid Entity Designation. On behalf of the Welfare Plan, the
Company may designate, with the concurrence of the Privacy Official, one or more
Health Care Components as part of a Hybrid Entity for purposes of complying with
this Article XI and the HIPAA requirements. If such designation is made, the
following rules shall apply:

          (a) references to:     (1)     

the Welfare Plan or a Covered Entity in this Article XI shall also refer to the
Health Care Component of the Welfare Plan or Covered Entity;

    (2)     

Health Plan, Health Care Provider or Health Care Clearinghouse in this Article
XI shall refer to the Health Care Component of the Covered Entity if such Health
Care Component performs the functions of a Health Plan, Health Care Provider or
Health Care Clearinghouse, as applicable;

    (3)     

Protected Health Information in this Article XI shall refer to Protected Health
Information that is created or received by or on behalf of the Health Care
Component of the Welfare Plan or Covered Entity; and

 

-40-

--------------------------------------------------------------------------------



  (4)     

electronic Protected Health Information shall refer to electronic Protected
Health Information that is created, received, maintained or transmitted by or on
behalf of the Health Care Component of the Welfare Plan or Covered Entity.

 

          (b) the Welfare Plan shall be responsible for complying with the
requirements of HIPAA, as set out in this Article XI, and as fully set forth in
45 CFR Section 164.105(a), including, but not limited to, ensuring:

  (1)     

that the Health Care Component does not disclose Protected Health Information
and electronic Protected Health Information to another component of the Welfare
Plan under circumstances where HIPAA would prohibit such disclosure if the
Health Care Component and the other component were separate and distinct legal
entities;

    (2)     

that a Health Care Component whose activities would make it a business associate
does not use or disclose Protected Health Information or electronic Protected
Health Information that it creates or receives from or on behalf of the Health
Care Component in a way prohibited by HIPAA; and

    (3)     

that if a person performs duties for both the Health Care Component in the
capacity of an Employee, volunteer, trainee or other person performing duties
under the direct control of such component and for another component of the
Welfare Plan in the same capacity with respect to that component, such Employee,
volunteer, trainee or other person performing duties under the direct control of
such component must not use or disclose Protected Health Information created or
received in the course of or incident to the Employee’s work for the Health Care
Component in a manner prohibited by HIPAA.

 

          (c) The Welfare Plan shall retain documentation of the Hybrid Entity
designation for six (6) years from the date it was created or was last in
effect, whichever is later, in accordance with 45 CFR Section 164.530(j).

     11.15. Electronic Data Security Standards. The Welfare Plan shall apply the
following provisions (a) and (b) to enable it to disclose electronic Protected
Health Information to the Company and Affiliated Companies and acknowledges
receipt of a written certification from the Company that the Welfare Plan has
been so amended to comply with the requirements of 45 CFR Section 164.314(b).

          (a) Except when electronic Protected Health Information is disclosed
to the Company or Affiliated Companies with the safeguards set forth in (1)
through (3) below, the Welfare Plan and the Company shall reasonably and
appropriately safeguard electronic Protected Health Information that is created,
received, maintained or transmitted to or by the Company or Affiliated Companies
on behalf of the Welfare Plan.

-41-

--------------------------------------------------------------------------------



  (1)     

The Welfare Plan may disclose electronically Summary Health Information to the
Company or Affiliated Companies if requested by the Company or Affiliated
Companies for the purpose of obtaining premium bids from Health Plans, for
providing health insurance coverage under the Welfare Plan or for modifying,
amending, or terminating the Welfare Plan in accordance with 45 CFR Section
504(f)(1)(ii).

    (2)     

The Welfare Plan, a Health Insurance Issuer or HMO with respect to the Welfare
Plan, may disclose electronically to the Company or Affiliated Companies
information on whether an Individual is participating in the Welfare Plan, or is
enrolled in or has dis-enrolled from a Health Insurance Issuer or HMO offered by
the Welfare Plan in accordance with 45 CFR Section 504(f)(1)(iii).

    (3)     

The Welfare Plan may disclose Protected Health Information to the Company or
Affiliated Companies for which it has obtained from the Individual about which
the Protected Health Information concerns, a valid authorization that meets the
requirements of 45 CFR Section 164.508.

 

          (b) Additionally, effective April 21, 2005, the Company agrees to
comply with 45 CFR Section 164.314, including the following:

  (1)     

the Company shall implement administrative, physical and technical safeguards
that reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic Protected Health Information that it creates,
receives, maintains or transmits on behalf of the Welfare Plan.

    (2)     

the Company shall ensure that the separation requirements applicable to the
Welfare Plan set out in Sections 11.8, 11.9 and 11.10 hereof and 45 CFR Section
164.504(f)(2)(iii) shall be supported by reasonable and appropriate security
measures.

    (3)     

the Company shall ensure that any agent, including a subcontractor, to whom it
provides electronic Protected Health Information agrees to implement reasonable
and appropriate security measures to protect the information.

    (4)     

the Company shall report to the Welfare Plan any security incident (within the
meaning of 45 CFR Section 164.304) of which it becomes aware.

       

          (c) The Welfare Plan and the Company shall take any such further
action as is required to comply with the electronic data security standards
requirements of HIPAA.

   

-42-

--------------------------------------------------------------------------------



APPENDIX A

LIST OF BENEFIT COMPONENTS

Minerals Technologies Inc. Cafeteria Program (the “Cafeteria Program”)

The Minerals Technologies Inc. Group Benefit Program (a Principal Life Insurance
Company program providing group medical, dental, vision and prescription drug
coverage)

The Minerals Technologies Inc. Retiree Medical Program (benefits provided by
Minerals Technologies Inc.)

Delta USA Group Dental Program for Employees of Minerals Technologies Inc.

Minerals Technologies Inc. Long Term Disability Program (benefits provided
through Aetna Life Insurance Company)

Minerals Technologies Inc. Group Life, Supplemental Life and Accidental Death
and Dismemberment Insurance Program (benefits provided through American General
Life Companies)

Minerals Technologies Inc. Business Travel Accident Insurance Program (benefits
provided through Aetna Life Insurance Company)

Minerals Technologies Inc. Educational Assistance Program (benefits provided by
Minerals Technologies Inc.)

Minerals Technologies Inc. Employee Assistance Program (benefits provided by
Minerals Technologies Inc.)

-43-

--------------------------------------------------------------------------------



APPENDIX B

PARTICIPATING EMPLOYERS

Minerals Technologies Inc.

Specialty Minerals Inc.

Minteq International Inc.

Specialty Minerals Michigan Inc.

Specialty Minerals Mississippi Inc.

Barretts Minerals Inc.

Synsil Products Inc.

Minteq Shapes & Services Inc.

-44-

--------------------------------------------------------------------------------